 

Exhibit 10.1

 

 



 Deal CUSIP 68572PAA7

Revolving Loan CUSIP 68572PAB5

Term Loan CUSIP 68572PAC3

Draw Loan CUSIP 68572PAD1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF JUNE 25, 2015

 

AMONG

 

ORCHIDS PAPER PRODUCTS COMPANY,

 

THE LENDERS,

 

U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT

 

JPMORGAN CHASE BANK, N.A.,

AS DOCUMENTATION AGENT

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,
AS LEAD ARRANGER AND SOLE BOOK RUNNER

 



 

 

 

 

  

Table of Contents

 



    Page       ARTICLE I DEFINITIONS 1     ARTICLE II THE CREDITS 26       2.1.
Commitment 26 2.2. Required Payments 26 2.3. Ratable Loans; Types of Advances 27
2.4. Swing Line Loans 27 2.5. Commitment Fee 28 2.6. Minimum Amount of Each
Revolving Advance 28 2.7. Reduction in Aggregate Revolving Commitment; Optional
Principal Payments 29 2.8. Method of Selecting Types and Interest Periods for
New Advances 29 2.9. Conversion and Continuation of Outstanding Advances;
Maximum Number of Interest Periods 30 2.10. Interest Rates 30 2.11. Rates
Applicable After Event of Default 31 2.12. Method of Payment; Repayment of
Revolving Loans, Term Loans 31 2.13. Noteless Agreement; Evidence of
Indebtedness 32 2.14. Telephonic Notices 32 2.15. Interest Payment Dates;
Interest and Fee Basis 33 2.16. Notification of Advances, Interest Rates,
Prepayments and Commitment Reductions 33 2.17. Lending Installations 33 2.18.
Non-Receipt of Funds by the Administrative Agent 33 2.19. Facility LCs 34 2.20.
Replacement of Lender 37 2.21. Limitation of Interest 38 2.22. Defaulting
Lenders 38 2.23. [Intentionally Omitted] 41 2.24. [Intentionally Omitted] 41
2.25. [Intentionally Omitted] 41 2.26. Increase Option 42       ARTICLE III
YIELD PROTECTION; TAXES 43       3.1. Yield Protection 43 3.2. Changes in
Capital Adequacy Regulations 44 3.3. Availability of Types of Advances; Adequacy
of Interest Rate 44 3.4. Funding Indemnification 44



 

ii

 

  



3.5. Taxes 45 3.6. Selection of Lending Installation; Mitigation Obligations;
Lender Statements; Survival of Indemnity 48       ARTICLE IV CONDITIONS
PRECEDENT 48       4.1. Initial Credit Extension 48 4.2. Each Credit Extension
50       ARTICLE V REPRESENTATIONS AND WARRANTIES 50       5.1. Existence and
Standing 51 5.2. Authorization and Validity 51 5.3. No Conflict; Government
Consent 51 5.4. Financial Statements 51 5.5. Material Adverse Change 51 5.6.
Taxes 51 5.7. Litigation and Contingent Obligations 52 5.8. Subsidiaries 52 5.9.
ERISA 52 5.10. Accuracy of Information 52 5.11. Regulation U 52 5.12. Material
Agreements 52 5.13. Compliance With Laws 52 5.14. Ownership of Properties 53
5.15. Plan Assets; Prohibited Transactions 53 5.16. Environmental Matters 53
5.17. Investment Company Act 53 5.18. Insurance 53 5.19. Solvency 53 5.20. No
Default 54 5.21. Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws 54      
ARTICLE VI COVENANTS 54       6.1. Financial Reporting 54 6.2. Use of Proceeds
55 6.3. Notice of Material Events 55 6.4. Conduct of Business 56 6.5. Taxes 56
6.6. Insurance 56 6.7. Compliance with Laws and Material Contractual Obligations
57 6.8. Maintenance of Properties 57 6.9. Books and Records; Inspection 57 6.10.
Payment of Obligations 57 6.11. Indebtedness 57 6.12. Merger 58 6.13. Sale of
Assets 58 6.14. Investments 58 6.15. Acquisitions 58 6.16. Liens 59



 

 

 



6.17. Affiliates 59 6.18. Sale and Leaseback Transactions 59 6.19. Financial
Contracts 60 6.20. Restricted Payments 60 6.21. Financial Covenants 60 6.22.
Further Assurances 60 6.23. OFAC, PATRIOT Act Compliance 61 6.24. Draw Loan
Covenants.. 61 6.25. Swap  Requirement.. 61       ARTICLE VII DEFAULTS 61    
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 63       8.1.
Acceleration; Remedies 63 8.2. Application of Funds 65 8.3. Waivers and
Amendments 65 8.4. Preservation of Rights 66       ARTICLE IX GENERAL PROVISIONS
66       9.1. Survival of Representations 66 9.2. Governmental Regulation 66
9.3. Headings 66 9.4. Entire Agreement 66 9.5. Several Obligations; Benefits of
this Agreement 67 9.6. Expenses; Indemnification 67 9.7. Numbers of Documents 68
9.8. Accounting 68 9.9. Severability of Provisions 68 9.10. Nonliability of
Lenders 68 9.11. Confidentiality 69 9.12. Nonreliance 69 9.13. Disclosure 69
9.14. USA PATRIOT ACT NOTIFICATION 69       ARTICLE X THE ADMINISTRATIVE AGENT
70       10.1. Appointment; Nature of Relationship 70 10.2. Powers 70 10.3.
General Immunity 70 10.4. No Responsibility for Loans, Recitals, etc 70 10.5.
Action on Instructions of Lenders 71 10.6. Employment of Administrative Agents
and Counsel 71 10.7. Reliance on Documents; Counsel 71 10.8. Administrative
Agent’s Reimbursement and Indemnification 71 10.9. Notice of Event of Default 72
10.10. Rights as a Lender 72 10.11. Lender Credit Decision, Legal Representation
72 10.12. Successor Administrative Agent 73 10.13. Administrative Agent 73



 

 

 

 



10.14. Delegation to Affiliates 73 10.15. Execution of Collateral Documents 73
10.16. Collateral Releases 73 10.17. Documentation Agent 74 10.18. No Advisory
or Fiduciary Responsibility 74       ARTICLE XI SETOFF; RATABLE PAYMENTS 74    
  11.1. Setoff 74 11.2. Ratable Payments 74       ARTICLE XII BENEFIT OF
AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 75       12.1. Successors and Assigns 75
12.2. Participations 75 12.3. Assignments 76       ARTICLE XIII NOTICES 78      
13.1. Notices; Effectiveness; Electronic Communication 78       ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION 79       14.1.
Counterparts; Effectiveness 79 14.2. Electronic Execution of Assignments 79    
  ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 79    
  15.1. CHOICE OF LAW 79 15.2. CONSENT TO JURISDICTION 80 15.3. WAIVER OF JURY
TRIAL 80

 

SCHEDULES

 

PRICING SCHEDULE

 

SCHEDULE 1 – Commitments

 

SCHEDULE 5.8 – Subsidiaries

 

SCHEDULE 5.14 – Properties

 

SCHEDULE 6.11 – Indebtedness

 

SCHEDULE 6.14 – Investments

 



SCHEDULE 6.16 - Liens

 

 

 

 

EXHIBITS

 

EXHIBIT A – Form of Opinion

 

EXHIBIT B – Form of Compliance Certificate

 

EXHIBIT C – Form of Assignment and Assumption Agreement

 

EXHIBIT D-1 – Form of Borrowing Notice

 

EXHIBIT D-2 – Form of Conversion/Continuation Notice

 

EXHIBIT D-3 – Form of Payment Notice

 

EXHIBIT E – Borrowing Base Certificate

 

EXHIBIT F – Form of Increasing Lender Supplement

 

EXHIBIT G – Form of Augmenting Lender Supplement

 

EXHIBIT H – Draw Loan Terms and Conditions

 

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amended and Restated Credit Agreement (the “Agreement”), dated as of
June 25, 2015, is among Orchids Paper Products Company, a Delaware corporation,
the Lenders and U.S. Bank National Association, a national banking association,
as LC Issuer, Swing Line Lender and as Administrative Agent.

 

PRELIMINARY STATEMENTS

 

The parties hereto are parties to that certain Amended and Restated Credit
Agreement dated as of April 28, 2015 (the "Prior Credit Agreement").

 

Borrower has requested that the Lenders, Administrative Agent, LC Issuer and
Swing Line Lender amend and restate the terms of the Prior Credit Agreement.

 

Lenders, Administrative Agent, LC Issuer and Swing Line Lender are willing to
amend and restate the terms of the Prior Credit Agreement, in accordance with
and subject to the terms and conditions set forth herein.

 

AGREEMENT

 

The parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

As used in this Agreement:

 

“Account Debtor” means the account debtor or obligor with respect to any of the
Receivables.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

 

“Advance” means a borrowing hereunder of (i) Revolving Loans made by some or all
of the Revolving Lenders, of the same Type, made, converted or continued on the
same Borrowing Date or date of conversion or continuation, as applicable, and,
in the case of Eurocurrency Loans, for the same Interest Period, (ii) a Term
Loan made on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, and (iii) Draw Loans made on the same date
and, in the case of Eurocurrency Loans, as to which a single Interest Period is
in effect. The term “Advance” shall include Swing Line Loans unless otherwise
expressly provided. The term "Advance" shall include Protective Advances, as
defined on Exhibit H attached hereto.

 

1

 

  

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Guarantor would cause a Deemed Dividend Problem.

 

“Affected Lender” is defined in Section 2.20.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to Section 2.7 and increased
pursuant to Section 2.26. As of the date of this Agreement, the Aggregate
Commitment is $187,300,000.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Second Amended and Restated Credit Agreement, as it may
be amended or modified and in effect from time to time. The term "Agreement"
includes all Schedules and Exhibits attached hereto.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 1.50% per annum and (iii) the Daily
Eurocurrency Base Rate (without giving effect to the Applicable Margin) for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 2.0%, provided that, for
the avoidance of doubt, the Daily Eurocurrency Base Rate for any day shall be
based on the rate reported by the applicable financial information service at
approximately 11:00 a.m. London time on such day.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the Available Aggregate Revolving/Draw
Commitment at such time as set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its equity interests in an Affected
Foreign Subsidiary.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2

 

 

“Arranger” means U.S. Bank, and its successors, in its capacity as Lead Arranger
and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Augmenting Lender” is defined in Section 2.26.

 

“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Financial Officer and Secretary of the Borrower, acting singly.

 

“Available Aggregate Revolving/Draw Commitment” means, at any time, the
aggregate Revolving Commitments then in effect plus the aggregate Draw Loan
Commitments then in effect minus the aggregate Revolving Exposures at such time
minus the aggregate principal amount of Draw Loans outstanding at such time.

 

“Bank Approved Appraisal” means an appraisal dated February 2, 2015, by Colliers
International Valuation & Advisory Services addressed to the Administrative
Agent and relating to the property encumbered by the South Carolina Mortgage.

 

“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate or the Applicable Margin changes.

 

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

 

“Base Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Base Rate.

 

“Borrower” means Orchids Paper Products Company, a Delaware corporation, and its
successors and assigns.

 

“Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the Administrative
Agent, equal to the sum of (a) 80% of Eligible Receivables as of such date, plus
(b) 50% of Eligible Raw Materials Inventory, plus (c) 60% of Eligible Parent
Roll Inventory, plus (d) 50% of Eligible Finished Goods Inventory, minus (e) the
Borrowing Base Adjustments.

 

“Borrowing Base Adjustments” means (a) reserves established in respect of the
Borrowing Base, as determined by the Administrative Agent in its reasonable
credit judgment at any time and from time to time and/or (b) reserves
established as a result of the revision of the standards of eligibility in
respect of Eligible Receivables and Eligible Inventory by the Administrative
Agent in its reasonable credit judgment at any time and from time to time, in
each case upon written notice to the Borrower.

 

“Borrowing Base Certificate” means a certificate executed by an Authorized
Officer, in the form attached hereto as Exhibit E, (with such modifications to
such form as may be reasonably requested by the Administrative Agent or the
Required Lenders from time to time), setting forth the Borrowing Base and the
component calculations in respect of the foregoing.

 

"Borrowing Base Period" means any period during the term of this Agreement in
which (a) the aggregate Revolving Exposures exceed $10,000,000.00 or with the
making of a requested Advance will exceed $10,000,000.00, and (b) the appraised
margined value of Borrower's domestic real and personal property assets, as
determined by an appraisal thereof performed by a third-party independent
appraiser acceptable to and engaged by the Administrative Agent is less than
120% of the Aggregate Commitment.

 

3

 

  

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in St. Louis, Missouri, Overland Park, Kansas and
London, England for the conduct of substantially all of their commercial lending
activities, interbank wire transfers can be made on the Fedwire system and
dealings in Dollars are carried on in the London interbank market and (ii) for
all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in New York City, New York for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system.

 

"Capital Securities" means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuer or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and the LC Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the LC Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest and (v) shares of money market mutual funds
that are rated at least “AAAm” or “AAAG” by S&P or “P-1” or better by Moody’s.

 

4

 

  

“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent, the LC Issuer or any
other Lender or any Affiliate of any of the foregoing, including without
limitation: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) stored value cards, (f) automated clearing house
or wire transfer services, or (g) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.

 

“Change” as used in Article III of this Agreement, means (i) any change after
the date of this Agreement in the Risk-Based Capital Guidelines or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or the LC
Issuer or any Lending Installation or any corporation controlling any Lender or
the LC Issuer.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Borrower on a fully diluted basis; (ii) within any twelve-month period,
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (x) nominated by the board
of directors of the Borrower nor (y) appointed by directors so nominated.

 

“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans, Term Loans or
Draw Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” means any and all Property in which a security interest or Lien is
or is required to be granted to secure the Secured Obligations, and any and all
other Property now existing or hereafter acquired that may be or become subject
to a security interest or Lien to secure the Secured Obligations.

 

“Collateral Documents” means, collectively, the Security Agreement, the Mexico
Collateral Documents and all other agreements, instruments and documents that
are intended to create, perfect or evidence Liens upon the Collateral as
security for payment of the Secured Obligations, including without limitation,
all other security agreements, pledge agreements, financing statements,
Mortgages, assignments and deeds of trust, whether heretofore, now, or hereafter
executed by the Loan Parties or any of their Subsidiaries and delivered to the
Administrative Agent.

 

“Collateral Shortfall Amount” is defined in Section 8.1.

 

“Commitment” means, for each Lender, the sum of such Lender’s Revolving
Commitment, Term Loan Commitment and Draw Loan Commitment, in an amount not
exceeding the amount set forth in Schedule 1, as it may be modified (i) pursuant
to Sections 2.7 or 2.26, (ii) as a result of any assignment that has become
effective pursuant to Section 12.3(c) or (iii) otherwise from time to time
pursuant to the terms hereof.

 



5

 

 

“Commitment Fee” is defined in Section 2.5.

 



“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary expenses,
charges or losses as approved by the Administrative Agent, (vi) non-cash
expenses associated with stock issuance or stock options, and (vii) non-cash
expenses as approved by the Administrative Agent, minus, to the extent included
in Consolidated Net Income, (1) extraordinary income or gains as approved by the
Administrative Agent and (2) non-cash gains as approved by the Administrative
Agent.  For the purposes of calculating Consolidated EBITDA for any period of
four (4) consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the Property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto on a basis approved by the
Administrative Agent (which basis may include information required from
Borrower's independent registered public accountant) in its reasonable credit
judgment as if such Material Acquisition occurred on the first day of such
Reference Period.

 

“Consolidated Funded Indebtedness” means at any time the aggregate amount of
Consolidated Indebtedness minus Net Mark-to-Market Exposure under Rate
Management Transactions and other Financial Contracts.

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period. For the purposes of calculating Consolidated
Interest Expense for any Reference Period, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated Interest Expense for such Reference Period shall
be reduced by an amount equal to the Consolidated Interest Expense (if positive)
attributable to the Property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
Interest Expense (if negative) attributable thereto for such Reference Period,
and (ii) if during such Reference Period the Borrower or any Subsidiary shall
have made a Material Acquisition, Consolidated Interest Expense for such
Reference Period shall be calculated after giving pro forma effect thereto on a
basis approved by the Administrative Agent in its reasonable credit judgment as
if such Material Acquisition occurred on the first day of such Reference Period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

 

6

 

 

"Consolidated Principal Payments" means, with reference to any period, scheduled
payments of principal Indebtedness of the Borrower and its Subsidiaries
calculated on a consolidated basis for such period. For the purposes of
calculating Consolidated Principal Payments for any Reference Period, (i) if at
any time during such Reference Period the Borrower or any Subsidiary shall have
made any Material Disposition, the Consolidated Principal Payments for such
Reference Period shall be reduced by an amount equal to the Consolidated
Principal Payments (if positive) attributable to the Property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated Principal Payments (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated Principal Payments for such Reference Period shall be
calculated after giving pro forma effect thereto on a basis approved by the
Administrative Agent in its reasonable credit judgment as if such Material
Acquisition occurred on the first day of such Reference Period.

 

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Daily Eurocurrency Base Rate” means, with respect to a Base Rate Loan, the
applicable interest settlement rate for deposits in Dollar LIBOR for one month
appearing on the applicable Reuters Screen LIBOR01 (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on a Business
Day, provided that, if the applicable Reuters Screen LIBOR01 for Dollar LIBOR
(or any successor or substitute page) is not available to the Administrative
Agent for any reason, the applicable Daily Eurocurrency Rate for one month shall
instead be the applicable interest settlement rate for deposits in Dollar LIBOR
for one month as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on a Business Day, provided that, if no such interest settlement
rate is available to the Administrative Agent, the applicable Daily Eurocurrency
Rate for one month shall instead be the rate determined by the Administrative
Agent to be the rate at which U.S. Bank or one of its Affiliate banks offers to
place deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) on a Business Day in the approximate
amount of U.S. Bank’s relevant Swing Line Loan and having a maturity equal to
one month. For purposes of determining any interest rate hereunder or under any
other Loan Document which is based on the Daily Eurocurrency Rate, such interest
rate shall change as and when the Daily Eurocurrency Rate shall change.

 

“Daily Eurocurrency Loan” means a Base Rate Loan which bears interest at the
Daily Eurocurrency Rate.

 

“Daily Eurocurrency Rate” means, with respect to a Base Rate Loan, the quotient
of (i) the Daily Eurocurrency Base Rate, divided by (ii) one minus the
applicable Reserve Requirement (expressed as a decimal).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

7

 

  

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such deemed
repatriation causing materially adverse tax consequences to the Borrower or such
parent Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

 

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

 

"Default Rate" means the rate of interest described in Section 2.11 of this
Agreement.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days after the date when due,
(b) has notified the Borrower, the Administrative Agent, the LC Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower,
the LC Issuer, the Swing Line Lender and each Lender.

 

“Deposits” is defined in Section 11.1.

 



8

 

 

"Documentation Agent" means JPMorgan Chase Bank, N.A., and its successors, in
its capacity as Documentation Agent.



 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

 

“Draw Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
its commitment to lend set forth in Section 2.1(c) (or any conversion or
continuation thereof).

 

“Draw Loan Commitment” means, for each Lender, the obligation, if any, of such
Lender to make Draw Loans to the Borrower, as set forth in Schedule 1, as it may
be modified (i) as a result of any assignment that has become effective pursuant
to Section 12.3(c) or (ii) otherwise from time to time pursuant to the terms
hereof. As of the date of this Agreement, the aggregate amount of the Draw Loan
Lenders’ Draw Loan Commitments is $115,000,000.00. After fully advancing the
Draw Loan, each reference to a Draw Loan Lender’s Draw Loan Commitment shall
refer to that Draw Loan Lender’s Pro Rata Share of the Draw Loans.

 

"Draw Loan Lenders" means, as of any date of determination, a Lender with a Draw
Loan Commitment or, if the Draw Loan Commitments have terminated or expired, a
Lender that holds an outstanding Draw Loan.

 

"Draw Period" is defined in Exhibit H attached hereto.

 

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.

 

“Eligible Assignee” means any Person except a natural Person, the Borrower, any
of the Borrower’s Affiliates or Subsidiaries or any Defaulting Lender or any of
its Subsidiaries; provided that such Person is in the business of making or
purchasing commercial loans similar to the Loans and has total assets in excess
of $3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such Person in its
jurisdiction of organization.

 

"Eligible Finished Goods Inventory" means Eligible Inventory of finished goods
other than Eligible Parent Roll Inventory.

 

“Eligible Inventory” means Inventory of the Borrower which is held for sale or
lease in the ordinary course of business or furnished under any contract of
service by the Borrower in the ordinary course of business, which Inventory
shall continue to meet standards of eligibility hereunder as adjusted from time
to time by Borrowing Base Adjustments. Eligible Inventory shall be valued at the
lower of cost on a first-in-first-out basis (determined in accordance with GAAP,
consistently applied) or market value and exclusive of the value of reserves
which have been recorded by the Borrower with respect to obsolete, slow-moving
or excess Inventory. The following Inventory is not Eligible Inventory:

 

(a)          any Inventory consisting of packaging materials and work in
progress;

 

(b)          any Inventory that is subject to, or any Inventory the sale or
other disposition of which would result in amounts or other proceeds that would
be subject to, any Lien, including any sale on approval or sale or return
transaction or any consignment;

 



9

 

 

(c)          any Inventory that is not in the possession of the Borrower or any
landlord or bailee that has entered into an agreement satisfactory to the
Administrative Agent;

 

(d)          any Inventory that is held for lease or is the subject of any
lease;



 

(e)          any Inventory that is subject to any trademark, trade name or
licensing arrangement, or any law, rule or regulation, that could limit or
impair the ability of the Administrative Agent to promptly exercise all rights
of the Administrative Agent under the Collateral Documents;

 

(f)          any Inventory that is evidenced by a Receivable;

 

(g)          Inventory not located in the United States of America;

 

(h)          Inventory that is subject to a Lien in favor of the Administrative
Agent and with respect to which any insurance proceeds are not payable to the
Administrative Agent as a lender loss payee or are payable to any loss payee
other than the Administrative Agent;

 

(i)          Inventory that is subject to or covered by a negotiable document of
title, including, without limitation, negotiable warehouse receipts and
negotiable bills of lading; and

 

(j)          Inventory in respect of which the Administrative Agent shall not
have a first-priority, perfected, enforceable Lien under all applicable laws and
jurisdictions as reasonably determined by the Administrative Agent securing the
Obligations.

 

"Eligible Parent Roll Inventory" means Eligible Inventory that is finished,
multi-ton paper rolls.

 

"Eligible Raw Materials Inventory" means Eligible Inventory consisting of raw
materials.

 

“Eligible Receivables” means Receivables created and billed by the Borrower in
the ordinary course of its business arising out of the sale of goods or
rendition of services which Receivables shall continue to meet standards of
eligibility hereunder as adjusted from time to time by Borrowing Base
Adjustments. Eligible Receivables shall be valued at the outstanding face amount
thereof, determined in accordance with GAAP, consistently applied, less (i) all
finance charges, returns, discounts, credits, account debtor deposits, reserves,
rebate reserves, offsets of any nature, late fees and other fees that are
unearned and (ii) the value of any accrual which has been recorded by owner
thereof with respect to downward price adjustments. The following Receivables
are not Eligible Receivables:

 

(a)          any Receivable which (i) is payable more than ninety (90) days
after the earliest of (x) delivery of goods or provision of services with
respect thereto or (y) date of invoices, or (ii) is more than sixty (60) days
past due;

 

(b)          all Receivables owing by a single Account Debtor, if 25% or more of
the Receivables owing by a publicly-traded Account Debtor or 10% or more of the
Receivables owing by a non-publicly-traded Account Debtor (each determined by
balance due), calculated without taking into account any credit balances in
favor of such Account Debtor, remain unpaid sixty (60) days past due;

 

(c)          Receivables owing by any Account Debtor, excluding Family Dollar,
Dollar General and Walmart, who, individually or collectively with a group of
other Account Debtors of which it is an Affiliate, is obligated in respect of
then-existing Receivables owing to the Borrower which exceed in face amount 10%
of the total Eligible Receivables;

 



10

 

 

(d)          any Receivable with respect to which the Account Debtor is a
director, officer, employee, Subsidiary or Affiliate of the Borrower;

 

(e)          any Receivable with respect to which the Account Debtor is any
foreign or federal Governmental Authority, any state or municipal Governmental
Authority, or, in each case, any department, agency or instrumentality thereof;



 

(f)          any Receivable with respect to which the Account Debtor is a
creditor of the Borrower; provided, that any Receivable deemed ineligible
pursuant to this clause (f) shall only be ineligible to the extent of the amount
owed by the Borrower to the Account Debtor;

 

(g)          any Receivable that is subject to any valid dispute,
contra-account, defense, offset or counterclaim, volume rebate or advertising or
other allowance provided that if any portion of any such Receivable is not
subject to any valid dispute, contra-account, defense, offset, counterclaim,
volume rebate or advertising or other allowance and the payment of such portion
is not being withheld or delayed or otherwise affected in any manner due to the
portion that is subject to such valid dispute, contra-account, defense, offset,
counterclaim, volume rebate or advertising or other allowance, then such portion
which is not subject to any dispute, contra-account, defense, offset,
counterclaim, volume rebate or advertising or other allowance shall not be
excluded from Eligible Receivables because of this clause (g);

 

(h)          any Receivable (i) with respect to which the Administrative Agent
does not have a first-priority, perfected and enforceable Lien (under all
applicable laws and jurisdictions as reasonably determined by the Administrative
Agent) securing the Obligations or (ii) which is not fully supported by credit
insurance payable to the Borrower on terms and conditions, and from a financial
institution, satisfactory to the Administrative Agent, so long as such credit
insurance (a) shall be in full force and effect and not in dispute and (b) shall
have been collaterally assigned to the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent;

 

(i)          any Receivable with respect to which the Account Debtor is the
subject of a bankruptcy or similar insolvency proceeding or has made an
assignment for the benefit of creditors or whose assets have been conveyed to a
receiver, trustee or assignee for the benefit of creditors;

 

(j)          any Receivable with respect to which the Account Debtor’s
obligation to pay the Receivable is conditioned upon the Account Debtor’s
approval or is otherwise subject to any repurchase obligation or return right,
as with sales made on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval (except with respect to a Receivable in connection with which the
Account Debtor is entitled to return Inventory on the basis of the quality of
such Inventory) or consignment basis;

 

(k)          any Receivable with respect to which the Account Debtor is located
in any jurisdiction that requires filing of a “Notice of Business Activities
Report” or other similar report in order to permit the Borrower to seek judicial
enforcement in such jurisdiction of payment of such Receivable, unless the
Borrower has filed such report or qualified to do business in such jurisdiction,
unless such failure to file may be cured by the payment of a de minimis amount;

 

(l)          any Receivable with respect to which the Account Debtor’s
obligation does not constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 



11

 

 

(m)         any Receivable with respect to which the Borrower has not yet
shipped the applicable goods or performed the applicable service;

 

(n)          any Receivable which is not in conformity in any material respect
with the representations and warranties made by the Borrower to the
Administrative Agent with respect thereto whether contained in this Agreement or
any other Loan Document, as applicable;

 

(o)          any Receivable with respect to which the Account Debtor is not
located in the United States of America and organized under the laws of a
jurisdiction located in the United States of America;

 

(p)          any Receivable that has not yet been billed;

 

(q)          any Receivable in connection with which the Borrower is in default
in the performance or observance of any of the terms thereof in any material
respect;

 

(r)          any Receivable that, in the reasonable judgment of the
Administrative Agent, is uncollectible, difficult to collect or otherwise
disqualified; and

 

(s)          any Receivable evidenced by a promissory note or other similar
instrument.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 



12

 

 

“EU” means the European Union.

 

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in Dollar LIBOR appearing on
the applicable Reuters Screen LIBOR01 (or on any successor or substitute page on
such screen) as of 11:00 a.m. (London time) on the Quotation Date for such
Interest Period, and having a maturity equal to such Interest Period, provided
that, if the applicable Reuters Screen LIBOR01 for Dollar LIBOR (or any
successor or substitute page) is not available to the Administrative Agent for
any reason, the applicable Eurocurrency Base Rate for the relevant Interest
Period shall instead be the applicable interest settlement rate for deposits in
Dollar LIBOR as reported by any other generally recognized financial information
service selected by the Administrative Agent as of 11:00 a.m. (London time) on
the Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such interest settlement rate is available
to the Administrative Agent, the applicable Eurocurrency Base Rate for the
relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which U.S. Bank or one of its Affiliate
banks offers to place deposits in Dollars with first-class banks in the
interbank market at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, in the approximate amount of
U.S. Bank’s relevant Eurocurrency Loan and having a maturity equal to such
Interest Period.

 

“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.

 

“Event of Default” is defined in Article VII.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 



13

 

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Administrative Agent, (i) Taxes imposed on
its overall net income, franchise Taxes, and branch profits Taxes imposed on it,
by the respective jurisdiction under the laws of which such Lender, the LC
Issuer or the Administrative Agent is incorporated or is organized or in which
its principal executive office is located or, in the case of a Lender, in which
such Lender’s applicable Lending Installation is located, (ii) in the case of a
Non-U.S. Lender, any withholding tax that is imposed on amounts payable to such
Non-U.S. Lender pursuant to the laws in effect at the time such Non-U.S. Lender
becomes a party to this Agreement or designates a new Lending Installation,
except in each case to the extent that, pursuant to Section 3.5(a), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Installation, or is attributable to the Non-U.S. Lender’s
failure to comply with Section 3.5(f), and (iii) any U.S. federal withholding
taxes imposed by FATCA.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Facility LC” is defined in Section 2.19(a)

 

“Facility LC Application” is defined in Section 2.19(c).

 

“Facility LC Collateral Account” is defined in Section 2.19(k).

 

“Facility Termination Date” means June 25, 2020, or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. St.
Louis, Missouri time on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

 

“Fee Letter” is defined in Section 10.13.

 

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

 

"First Restatement Closing Date" means April 28, 2015.

 

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by the LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 



14

 

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

 

“Guarantor” means (i) Orchids Mexico (DE) Holdings, LLC, a Delaware limited
liability company, (ii) Orchids Mexico (DE) Member, LLC, a Delaware limited
liability company, (iii) OPP Acquisition Mexico, S. de R.L. de C.V., a Limited
Liability Company of Variable Capital (Sociedad de Responsabilidad Limitada de
Capital Variable), (iv) Orchids South Carolina and (v) each Subsidiary that is a
party to the Guaranty, either on the date hereof or pursuant to the terms of
Section 6.22, and their respective successors and assigns.

 

“Guaranty” means that certain Guaranty or Guaranties dated as of the Original
Closing Date executed by each of the Guarantors in favor of the Administrative
Agent, for the ratable benefit of the Lenders, as amended, restated, ratified,
supplemented or otherwise modified, renewed or replaced from time to time
pursuant to the terms hereof and thereof, including, without limitation, as
supplemented by the Guaranty Supplement-Orchids South Carolina.

 

"Guaranty Supplement-Orchids South Carolina" means that certain Supplement to
Guaranty dated as of the First Restatement Closing Date executed by Orchids
South Carolina in favor of the Administrative Agent, for the ratable benefit of
the Lenders.

 

“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

 

“Increasing Lender” is defined in Section 2.26.

 



15

 

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money (including the Obligations hereunder), (ii) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (iii) obligations, whether or not assumed, secured by
Liens or payable out of the proceeds or production from Property now or
hereafter owned or acquired by such Person, (iv) obligations which are evidenced
by notes, acceptances, or other instruments, (v) obligations to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) obligations as an account party with respect to standby and
commercial Letters of Credit, (viii) Contingent Obligations of such Person, (ix)
Net Mark-to-Market Exposure under Rate Management Transactions and other
Financial Contracts, and (x) any other obligation for borrowed money or other
financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.

 

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

 

“Interest Differential” is defined in Section 3.4.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), three (3), six (6) or twelve (12) months commencing on a Business Day
selected by the Borrower pursuant to this Agreement. Such Interest Period shall
end on the day which corresponds numerically to such date one (1), three (3),
six (6) or twelve (12) months thereafter, provided, however, that if there is no
such numerically corresponding day in such next, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
third or sixth succeeding month. If an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

 

“Inventory” means any and all goods, including, without limitation, goods in
transit, wheresoever located, whether now owned or hereafter acquired by
Borrower, which are held for sale or lease, furnished under any contract of
service or held as raw materials, work in process or supplies, and all materials
used or consumed in the business of Borrower, and shall include all right, title
and interest of Borrower in any Property the sale or other disposition of which
has given rise to Receivables and which has been returned to or repossessed or
stopped in transit by Borrower.

 

“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; (b) stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities (including warrants
or options to purchase securities) owned by such Person; (c) any deposit
accounts and certificate of deposit owned by such Person; and (d) structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

 

“LC Fee” is defined in Section 2.19(d).

 

“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.19(e).

 



16

 

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement (including any lending institution that becomes a party hereto by
amendment or by becoming an Augmenting Lender) and their respective successors
and assigns. Unless otherwise specified, the term “Lenders” includes U.S. Bank
in its capacity as Swing Line Lender.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Leverage Ratio” means, as of any date of calculation, the ratio of (i)
Consolidated Funded Indebtedness outstanding on such date to (ii) Consolidated
EBITDA for the Borrower’s then most-recently ended four (4) fiscal quarters.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means a Revolving Loan, a Swing Line Loan, a Term Loan or a Draw Loan.

 

“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty, any Note or Notes executed by the Borrower
in connection with this Agreement and payable to a Lender, and any other
document or agreement, now or in the future, executed by the Borrower for the
benefit of the Administrative Agent or any Lender in connection with this
Agreement.

 

“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.

 

“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by the Borrower and its Subsidiaries in excess of
$5,000,000.00.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), results of operations, or prospects of the Borrower
and its Subsidiaries taken as a whole, (ii) the ability of the Borrower or any
Guarantor to perform its obligations under the Loan Documents to which it is a
party, or (iii) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Administrative Agent, the LC Issuer or the Lenders
under the Loan Documents.

 

"Maintenance Capital Expenditure" means fifty percent (50%) of consolidated
depreciation expense of the Borrower for the applicable period.

 

“Material Disposition” means any sale, transfer or disposition of Property or
series of related sales, transfers, or dispositions of Property (other than
inventory in the ordinary course of business) that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $500,000.00.

 



17

 

 

“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount of $500,000.00 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

“Mexico Transaction” means the purchase of assets by the Mexico Subsidiary under
the Mexico Asset Purchase Transaction and the closing of the Mexico Supply
Agreement and the Mexico Lease Agreement.

 

“Mexico Asset Purchase Transaction” means the purchase of assets by the Mexico
Subsidiary pursuant to that certain Asset Purchase Agreement dated as of May 5,
2014 by and among Orchids Mexico (DE) Holdings, LLC, Fabrica De Papel San
Francisco, S.A. DE L.V. and Borrower.

 

“Mexico Collateral Documents” means all documents reasonably required by
Administrative Agent for the Administrative Agent to receive a first perfected
lien or security interest in (i) the personal property assets of the Mexico
Subsidiary (including, without limitation, the Mexico Supply Agreement, the
Mexico Lease Agreement and the Mexico Trademark Agreement) and (ii) not less
than sixty-five percent (65%) of the ownership interests of the Mexico
Subsidiary.

 

“Mexico Lease Agreement” means that certain Equipment Lease Agreement dated June
3, 2014, by and between the Mexico Subsidiary, as lessor, and Fabrica de Papel
San Francisco, S.A. de C.V., as Lessee, as such equipment lease agreement is
modified or amended from time to time.

 

“Mexico Supply Agreement” means that certain Product Supply Agreement dated as
of June 3, 2014, by and between Borrower, as customer, and Fabrica de Papel San
Francisco, S.A. de C.V., as supplier, as such Product Supply Agreement is
modified or amended from time to time.

 

“Mexico Subsidiary” means OPP Acquisition Mexico, S. de R.L. de C.V., a Limited
Liability Company of Variable Capital (Sociedad de Responsabilidad Limitada de
Capital Variable).

 

"Mexico Trademark Agreement" means that certain Trademark License Agreement
dated June 3, 2014 by and among Fabrica de Papel San Francisco, S.A. de C.V.,
and Golden Gate Paper Company, Incorporated, a California corporation, as
licensors, and Borrower and Mexico Subsidiary, as licensees.

 

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 105% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time and (ii) otherwise, an amount determined by the Administrative Agent
and the LC Issuer in their sole discretion.

 

“Modify” and “Modification” are defined in Section 2.19(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, on real property of a Loan Party,
including, without limitation, the Oklahoma Mortgage and the South Carolina
Mortgage and further including any amendment, modification or supplement
thereto.

 



18

 

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.



 



“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

 

“Note” is defined in Section 2.13(d).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all Rate Management Obligations provided to the Borrower or
any Subsidiary by the Administrative Agent, the LC Issuer or any other Lender or
any Affiliate of any of the foregoing, all accrued and unpaid fees, and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the LC Issuer or any
indemnified party arising under the Loan Documents; provided, that “Obligations”
shall exclude all Excluded Swap Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Oklahoma Mortgage” means that certain first priority Mortgage, Security
Agreement, Financing Statement and Assignment of Rents and Leases, dated as of
the Original Closing Date and recorded on June 4, 2014 in Book 1264, at Page
0256 in the Mayes County, Oklahoma real estate records, executed and delivered
by Borrower as security for the Obligations which encumbers certain property
located in Pryor, Mayes County, Oklahoma (as more particularly described
therein), as modified by Mortgage Modification Agreement dated as of July 31,
2014 and recorded on September 26, 2014 in Book 1271, at Page 0735 in the Mayes
County, Oklahoma real estate records, as the same may be further amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

"Orchids South Carolina" means Orchid Paper Products Company of South Carolina,
a Delaware corporation.

 

"Original Closing Date" means June 3, 2014.

 



19

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Exposure outstanding at such
time, plus (ii) the outstanding principal amount of its Term Loans outstanding
at such time, plus (iii) the outstanding principal amount of its Draw Loans
outstanding at such time.

 

“Participant” is defined in Section 12.2(a).

 

“Participant Register” is defined in Section 12.2(c).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

 

“Payment Date” means the first (1st) day of each month, provided, that if such
day is not a Business Day, the Payment Date shall be the immediately preceding
Business Day.

 

“Payment Notice” is defined in Section 2.7.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, and no material challenge to such Acquisition (excluding
the exercise of appraisal rights) shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired, (c) the business
to be acquired in such Acquisition is in the same line of business as the
Borrower’s or a line of business related thereto, (d) as of the date of the
consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, and (e) the Borrower shall have furnished to
the Administrative Agent a certificate demonstrating in reasonable detail pro
forma compliance with the financial covenants contained in Section 6.21 for the
four (4) fiscal quarter period most recently ended prior to the date of such
Acquisition, in each case, calculated as if such Acquisition, including the
consideration therefor, had been consummated on the first day of such period.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 



20

 

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Lender, (a) with respect to Revolving
Loans, a portion equal to a fraction the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the aggregate Revolving
Commitments of all Revolving Lenders, provided, however, if all of the Revolving
Commitments are terminated pursuant to the terms of this Agreement, then “Pro
Rata Share” means the percentage obtained by dividing (i) such Lender’s
Revolving Exposure at such time by (ii) the aggregate Revolving Exposures of all
Revolving Lenders at such time; provided, further, that when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the aggregate
Revolving Commitments of all Revolving Lenders (disregarding any Defaulting
Lender’s Revolving Commitment) represented by such Lender’s Revolving Commitment
(except that no Lender is required to fund or participate in Revolving Loans,
Swing Line Loans or Facility LCs to the extent that, after giving effect
thereto, the aggregate amount of its outstanding Revolving Loans and funded or
unfunded participations in Swing Line Loans and Facility LCs would exceed the
amount of its Revolving Commitment (determined as though no Defaulting Lender
existed)), (b) with respect to Term Loans, a portion equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of Term Loans
and the denominator of which is the aggregate outstanding principal amount of
the Term Loans of all Term Loan Lenders and (c) with respect to Draw Loans, a
portion equal to a fraction the numerator of which is such Lender’s outstanding
principal amount of Draw Loans and the denominator of which is the aggregate
outstanding principal amount of the Draw Loans of all Draw Loan Lenders,
provided, however, if all of the Draw Loan Commitments are terminated pursuant
to the terms of this Agreement, then “Pro Rata Share” means the percentage
obtained by dividing (i) the aggregate principal Dollar amount of such Lender's
Draw Loans outstanding at such time by (ii) the aggregate principal Dollar
amount of all Lenders' Draw Loans outstanding at such time; provided, further,
that when a Defaulting Lender shall exist, “Pro Rata Share” shall mean the
percentage of the aggregate Draw Loan Commitments of all Draw Loan Lenders
(disregarding any Defaulting Lender’s Draw Loan Commitment) represented by such
Lender’s Draw Loan Commitment (except that no Lender is required to fund or
participate in Draw Loans to the extent that, after giving effect thereto, the
aggregate amount of its outstanding Draw Loans would exceed the amount of its
Draw Loan Commitment (determined as though no Defaulting Lender existed)).

 

“Purchasers” is defined in Section 12.3(a).

 

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.

 

“Rate Management Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 



21

 

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

"Reaffirmation" means that certain Reaffirmation of Guarantors dated the date
hereof executed by all Guarantors in form and content acceptable to the
Administrative Agent.

 

“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales of goods, leases of goods or
the rendition of services rendered no matter how evidenced whether or not earned
by performance).

 



“Register” is defined in Section 12.3(d).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

 

“Reports” is defined in Section 9.6(a).

 

“Required Lenders” means (i) if only one or two Lenders are party to this
Agreement, Lenders holding 100% of the Aggregate Commitments or (ii) if three or
more Lenders are party to this Agreement, Lenders in the aggregate having
greater than 50% of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding greater than 50% of the
Aggregate Outstanding Credit Exposure. The Commitments and Outstanding Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof.

 



22

 

 

“Revolving Commitment” means, for each Lender, the obligation, if any, of such
Lender to make Revolving Loans to, and participate in Facility LCs issued upon
the application of and Swing Line Loans made to, the Borrower, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder. The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on Schedule 1, as it may be modified (i)
pursuant to Sections 2.7 or 2.26, (ii) as a result of any assignment that has
become effective pursuant to Section 12.3(c), or (iii) otherwise from time to
time pursuant to the terms hereof. As of the date of this Agreement, the
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$25,000,000.00.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of such Lender’s Revolving Loans outstanding
at such time, plus (ii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time, plus (iii) an
amount equal to its Pro Rata Share of the LC Obligations at such time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1(a) (or any
conversion or continuation thereof).

 

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Sanctioned Country” means, at any time, any country, region or territory which
is itself the subject or target of any comprehensive Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 



23

 

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means the Obligations.

 

“Security Agreement” means that certain Security Agreement dated as of the
Original Closing Date by and among the Loan Parties (other than the Mexico
Subsidiary) and the Administrative Agent, as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time pursuant to the terms
hereof and thereof, including, without limitation, as supplemented by the
Security Agreement Supplement-Orchids South Carolina.

 

"Security Agreement Supplement-Orchids South Carolina" means that certain
Security Agreement Supplement dated as of the First Restatement Closing Date
executed by Orchids South Carolina in favor of the Administrative Agent, for the
ratable benefit of the Lenders.

 

“South Carolina Mortgage”: means that certain Mortgage, Security Agreement,
Financing Statement and Assignment of Rents and Leases, dated as of May 12,
2015, executed by Orchids South Carolina in favor of Administrative Agent for
the benefit of the Lenders and recorded on May 12, 2015 in Volume 1095, at Page
137 in the Barnwell County, South Carolina real estate records, which encumbers
the Project (as defined in Exhibit H attached hereto), as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Stated Rate” is defined in Section 2.21.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries taken as a whole or Property which
is responsible for more than 10% of the Consolidated Net Income of the Borrower
and its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Counterparty” means, with respect to any swap with the Administrative
Agent, the LC Issuer or any other Lender or any Affiliate of any of the
foregoing, any Person or entity that is or becomes a party to such swap.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any swap between the Administrative Agent, the LC Issuer or any
other Lender or any Affiliate of any of the foregoing and one or more Swap
Counterparties.

 



24

 

 

“Swing Line Borrowing Notice” is defined in Section 2.4(b).

 

“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.

 

“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the date of this Agreement, is $5,000,000.00.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.

 

“Term Loan Lender” means, as of any date of determination, a Lender having a
Term Loan Commitment.

 

“Term Loan Commitment” means, for each Lender, the obligation, if any, of such
Lender to make Term Loans to the Borrower, as set forth in Schedule 1, as it may
be modified (i) as a result of any assignment that has become effective pursuant
to Section 12.3(c) or (ii) otherwise from time to time pursuant to the terms
hereof. As of the date of this Agreement, (i) the aggregate outstanding
principal balance of Term Loans is $47,300,000.00 and (ii) each reference to a
Term Loan Lender’s Term Loan Commitment shall refer to that Term Loan Lender’s
Pro Rata Share of the Term Loans.

 

“Term Loans” means, with respect to a Lender, such Lender’s loan made pursuant
to Section 2.1(b) (or any conversion or continuation thereof).

 

“Total Assets” means “total assets” as such term is reflected on the
consolidated balance sheet of the Borrower.

 

“Transferee” is defined in Section 12.3(e).

 

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.

 

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.

 



25

 

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”). Advances also may be classified and referred to by Class (e.g., a
“Revolving Advance”) or by Type (e.g., a “Eurocurrency Advance”) or by Class and
Type (e.g., a “Eurocurrency Revolving Advance”).

 

ARTICLE II

THE CREDITS

 

2.1.         Commitment.    From and including the date of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make:

 

(a)          Revolving Loans to the Borrower and participate in Facility LCs
issued upon the request of the Borrower, provided that, after giving effect to
the making of each such Loan and the issuance of each such Facility LC, (i) the
amount of such Lender’s Revolving Exposure shall not exceed its Revolving
Commitment or, during any Borrowing Base Period, its Pro Rata Share of the
Borrowing Base, and (ii) the aggregate Revolving Exposures shall not exceed the
aggregate Revolving Commitments or the Borrowing Base.

 

(b)          a Term Loan to the Borrower on the Effective Date, in an amount
equal to such Lender’s Term Loan Commitment by making immediately available
funds available to the Administrative Agent’s designated account, not later than
the time specified by the Administrative Agent. Borrower acknowledges that
immediately prior to the Effective Date the outstanding principal balance of the
Term Loan was $27,975,000.00.

 

(c)          Draw Loans to the Borrower upon the request of the Borrower during
the Draw Period, provided that, after giving effect to the making of each such
Draw Loan, (i) the aggregate amount of Draw Loans advanced by such Lender shall
not exceed its Draw Loan Commitment, and (ii) the aggregate amount of Draw Loans
advanced by all Lenders shall not exceed the aggregate Draw Loan Commitments. In
no event shall Lenders be required to lend to Borrower more than Borrower has
qualified to receive under the terms of Exhibit H attached hereto. The Draw Loan
is further governed by the terms and conditions set forth on Exhibit H attached
hereto, which is incorporated herein by this reference.

 

All Loans shall be made in Dollars. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow the Revolving Loans at any time prior to
the Facility Termination Date. During any Borrowing Base Period, Advances of
Revolving Loans shall be subject to availability under the Borrowing Base.
Amounts repaid in respect of Term Loans and Draw Loans may not be reborrowed.
Unless previously terminated, the Commitments shall terminate on the Facility
Termination Date. Borrower acknowledges that the Term Loan Commitments
terminated on the Original Closing Date. The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.19.

 

2.2.          Required Payments.    (a) If at any time the amount of (i) the
aggregate Revolving Exposures exceeds the lesser of the aggregate Revolving
Commitments and, during any Borrowing Base Period, the Borrowing Base, or (ii)
the Aggregate Outstanding Credit Exposure exceeds the Aggregate Commitment, the
Borrower shall immediately make a payment on the applicable Loans or Cash
Collateralize LC Obligations in an account with the Administrative Agent
pursuant to Section 2.19(k) sufficient to eliminate such excess. The Aggregate
Outstanding Credit Exposure and all other unpaid Obligations under this
Agreement and the other Loan Documents shall be paid in full by the Borrower on
the Facility Termination Date.

 



26

 

 

(b)          All cash proceeds (net of reasonable and customary fees and
commissions) received by any Loan Party in connection with (i) any payments
received by any Loan Party in connection with any insurance or condemnation
policy that are not otherwise reinvested or held for reinvestment within a six
(6) month period, and (ii) a disposition of assets by any Loan Party, other than
Dispositions permitted under Section 6.13(a) and (b) and dispositions under
Section 6.13(c) if disposition proceeds do not exceed $250,000, shall, in each
case, be used no later than two (2) Business Days after receipt thereof to
prepay Term Loans in an aggregate amount equal to such proceeds. All prepayments
made pursuant to this Section 2.2 shall be applied first to scheduled principal
installments of the Term Loans in inverse order of maturity until paid in full,
and then to scheduled principal installments of the Draw Loans in inverse order
of maturity.

 

2.3.         Ratable Loans; Types of Advances.    Each Revolving Advance
hereunder (other than any Swing Line Loan) shall consist of Revolving Loans made
from the several Revolving Lenders ratably according to their Pro Rata Shares.
The Revolving Advances may be Base Rate Advances or Eurocurrency Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9, or Swing Line Loans selected by the Borrower in accordance with Section
2.4. Each Term Loan Advance hereunder shall consist of Term Loans made from the
several Term Loan Lenders ratably according to their Pro Rata Shares on the
Effective Date. The Term Loan Advances may be Base Rate Advances or Eurocurrency
Advances. Each Draw Loan Advance hereunder shall consist of Draw Loans made from
the several Draw Loan Lenders ratably according to their Pro Rata Shares on the
Effective Date. The Draw Loan Advances may be Base Rate Advances or Eurocurrency
Advances.

 

2.4.         Swing Line Loans.

 

(a)          Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender may,
at its option, on the terms and conditions set forth in this Agreement, make
Swing Line Loans in Dollars to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit, provided that the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Lender’s Pro Rata Share of the Swing Line Loans, plus (ii) the outstanding
Revolving Loans made by the Swing Line Lender pursuant to Section 2.1, plus
(iii) the Swing Line Lender’s Pro Rata Share of the LC Obligations, exceed the
Swing Line Lender’s Revolving Commitment at such time. Subject to the terms of
this Agreement (including, without limitation the discretion of the Swing Line
Lender), the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Facility Termination Date.

 

(b)          Borrowing Notice. In order to borrow a Swing Line Loan, the
Borrower shall deliver to the Administrative Agent and the Swing Line Lender
irrevocable notice (a “Swing Line Borrowing Notice”) not later than 12:00 noon,
St. Louis, Missouri time on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business
Day), and (ii) the aggregate amount of the requested Swing Line Loan which shall
be an amount not less than $100,000.

 

(c)          Making of Swing Line Loans; Participations. Not later than 2:00
p.m. St. Louis, Missouri time on the applicable Borrowing Date, the Swing Line
Lender shall make available the Swing Line Loan, in funds immediately available,
to the Administrative Agent at its address specified pursuant to Article XIII.
The Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. Each time that a Swing Line Loan is
made by the Swing Line Lender pursuant to this Section 2.4(c), the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender, a participation in such Swing
Line Loan in proportion to its Pro Rata Share.

 

27

 

 

(d)          Repayment of Swing Line Loans. Each Swing Line Loan shall be paid
in full by the Borrower on the date selected by the Administrative Agent. In
addition, the Swing Line Lender may at any time in its sole discretion with
respect to any outstanding Swing Line Loan, require each Lender to fund the
participation acquired by such Lender pursuant to Section 2.4(c) or require each
Lender (including the Swing Line Lender) to make a Revolving Loan in the amount
of such Lender’s Pro Rata Share of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan. Not later than 12:00 noon, St. Louis, Missouri
time on the date of any notice received pursuant to this Section 2.4(d), each
Lender shall make available its required Revolving Loan, in funds immediately
available to the Administrative Agent at its address specified pursuant to
Article XIII. Revolving Loans made pursuant to this Section 2.4(d) shall
initially be Base Rate Loans and thereafter may be continued as Base Rate Loans
or converted into Eurocurrency Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations set forth in this Article II.
Unless a Lender shall have notified the Swing Line Lender, prior to the Swing
Line Lender’s making any Swing Line Loan, that any applicable condition
precedent set forth in Sections 4.1 or 4.2 had not then been satisfied, such
Lender’s obligation to make Revolving Loans pursuant to this Section 2.4(d) to
repay Swing Line Loans or to fund the participation acquired pursuant to Section
2.4(c) shall be unconditional, continuing, irrevocable and absolute and shall
not be affected by any circumstances, including, without limitation, (a) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Borrower, the Administrative Agent, the Swing Line Lender or
any other Person, (b) the occurrence or continuance of a Default or Event of
Default, (c) any adverse change in the condition (financial or otherwise) of the
Borrower, or (d) any other circumstances, happening or event whatsoever. In the
event that any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.4(d), interest shall accrue thereon at the
Federal Funds Effective Rate for each day during the period commencing on the
date of demand and ending on the date such amount is received and the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. On the Facility Termination Date, the
Borrower shall repay in full the outstanding principal balance of the Swing Line
Loans.

 

2.5.          Commitment Fee.    The Borrower agrees to pay to the
Administrative Agent for the account of each Lender according to its Pro Rata
Share a commitment fee (the "Commitment Fee") at a per annum rate equal to the
Applicable Fee Rate on the average daily Available Aggregate Revolving/Draw
Commitment from the date hereof to and including the Facility Termination Date,
payable in arrears on each Payment Date hereafter and on the Facility
Termination Date. Swing Line Loans shall not count as usage of the aggregate
Revolving Commitments for the purpose of calculating the commitment fee due
hereunder.

 

2.6.          Minimum Amount of Each Revolving Advance.    Each Eurocurrency
Revolving Advance shall be in the minimum amount of $500,000 and incremental
amounts in integral multiples of $50,000, and each Base Rate Revolving Advance
(other than an Advance to repay Swing Line Loans) shall be in the minimum amount
of $100,000 and incremental amounts in integral multiples of $25,000, provided,
however, that any Base Rate Revolving Advance may be in the amount of the
Available Aggregate Revolving/Draw Commitment or, if applicable and less, the
unused portion of the Borrowing Base.

 



28

 

 

2.7.          Reduction in Aggregate Revolving Commitment; Optional Principal
Payments.    The Borrower may permanently reduce the aggregate Revolving
Commitments of the Revolving Lenders in whole, or in part ratably among the
Revolving Lenders in integral multiples of $5,000,000.00, upon at least five (5)
Business Days’ prior written notice to the Administrative Agent by Borrower in
the form of Exhibit D-3 (a “Payment Notice”), which notice shall specify the
amount of any such reduction, provided, however, that the amount of the
aggregate Revolving Commitments of the Revolving Lenders may not be reduced
below the aggregate Revolving Exposure. All accrued Commitment Fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder. The Borrower may from time to time
pay, without penalty or premium, all outstanding Base Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $100,000 and incremental
amounts in integral multiples of $10,000 (or the aggregate amount of the
outstanding Loans at such time), any portion of the aggregate outstanding Base
Rate Advances (other than Swing Line Loans) upon same day notice by 10:00 a.m.,
St. Louis, Missouri time to the Administrative Agent. The Borrower may at any
time pay, without penalty or premium, all outstanding Swing Line Loans, or any
portion of the outstanding Swing Line Loans, with notice to the Administrative
Agent and the Swing Line Lender by 11:00 a.m., St. Louis, Missouri time on the
date of repayment. The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurocurrency Advances, or, in a
minimum aggregate amount of $500,000 and incremental amounts in integral
multiples of $50,000 (or the aggregate amount of the outstanding Loans at such
time), any portion of the aggregate outstanding Eurocurrency Advances upon at
least two (2) Business Days’ prior written notice to the Administrative Agent by
11:00 a.m., St. Louis, Missouri time. All voluntary prepayments of Term Loans
pursuant to this Section 2.7 shall be applied to scheduled principal
installments of the Term Loans in inverse order of maturity and cannot be
reborrowed.

 

2.8.         Method of Selecting Types and Interest Periods for New
Advances.    The Borrower shall select the Type of Advance and, in the case of
each Eurocurrency Advance, the Interest Period applicable thereto from time to
time. The Borrower shall give the Administrative Agent irrevocable notice in the
form of Exhibit D-1 (a “Borrowing Notice”), specifying:

 

(i)the Borrowing Date, which shall be a Business Day, of such Advance,

 

(ii)the aggregate amount of such Advance,

 

(iii)the Type of Advance selected,

 

(iv)in the case of each Eurocurrency Advance, the Interest Period applicable
thereto, and

 

(v)in the case of Draw Loans, whether the Draw Loan Advance is a Real Estate
Advance or an Equipment Advance.

 

Borrower will deliver each Borrowing Notice to the Administrative Agent not
later than 10:00 a.m. (St. Louis, Missouri time) on the Borrowing Date of each
Base Rate Advance (other than a Swing Line Loan or Draw Loan), and two (2)
Business Days before the Borrowing Date for each Eurocurrency Advance (other
than a Draw Loan). Borrower will deliver Borrowing Notices to the Administrative
Agent for Advances under the Draw Loan (whether Base Rate Advances or
Eurocurrency Advances) five (5) Business Days before the Borrowing Date. Not
later than 12:00 noon (St. Louis, Missouri time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in funds immediately available to
the Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

 



29

 

 

2.9.         Conversion and Continuation of Outstanding Advances; Maximum Number
of Interest Periods.    Base Rate Advances (other than Swing Line Loans) shall
continue as Base Rate Advances unless and until such Base Rate Advances are
converted into Eurocurrency Advances pursuant to this Section 2.9 or are repaid
in accordance with Section 2.7. Each Eurocurrency Advance denominated in Dollars
shall continue as a Eurocurrency Advance until the end of the then applicable
Interest Period therefor, at which time such Eurocurrency Advance shall be
automatically converted into a Base Rate Advance unless (x) such Eurocurrency
Advance is or was repaid in accordance with Section 2.7 or (y) the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance continue as a Eurocurrency Advance for the same or another
Interest Period. Each Eurocurrency Advance denominated in an Agreed Currency
other than Dollars shall automatically continue as a Eurocurrency Advance in the
same Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance for the same or
another Interest Period or that such Eurocurrency Advance be converted to an
Advance in Dollars. Subject to the terms of Section 2.6, the Borrower may elect
from time to time to convert all or any part of a Base Rate Advance (other than
a Swing Line Loan) into a Eurocurrency Advance. The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit D-2 (a
“Conversion/Continuation Notice”) of each conversion of a Base Rate Advance into
a Eurocurrency Advance, conversion of a Eurocurrency Advance to a Base Rate
Advance, or continuation of a Eurocurrency Advance not later than 10:00 a.m.
(St. Louis, Missouri time) at least two (2) Business Days prior to the date of
the requested conversion or continuation, specifying:

 

(i)the requested date, which shall be a Business Day, of such conversion or
continuation,

 

(ii)the Type of the Advance which is to be converted or continued, and

 

(iii)the amount of such Advance which is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.

 

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than six (6) Interest Periods in effect hereunder.

 

2.10.        Interest Rates.    Each Base Rate Advance (other than a Swing Line
Loan) shall bear interest on the outstanding principal amount thereof, for each
day from and including the date such Advance is made or is automatically
converted from a Eurocurrency Advance into a Base Rate Advance pursuant to
Section 2.9, to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum equal
to the Base Rate for such day. Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the Base Rate for such day. Changes in the rate of interest on
that portion of any Advance maintained as a Base Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
by the Administrative Agent as applicable to such Eurocurrency Advance based
upon the Borrower’s selections under Sections 2.8 and 2.9 and the Pricing
Schedule. No Interest Period may end after the Facility Termination Date.

 



30

 

 

2.11.        Rates Applicable After Event of Default.    Notwithstanding
anything to the contrary contained in Sections 2.8, 2.9 or 2.10, during the
continuance of a Default or Event of Default the Required Lenders may, at their
option, by notice from the Administrative Agent to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.3 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued as a Eurocurrency Advance. During the continuance of an Event of
Default the Required Lenders may, at their option, by notice from the
Administrative Agent to the Borrower (which notice may be revoked at the option
of the Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 3.00% per annum, (ii) each Base Rate Advance shall bear interest at
a rate per annum equal to the Base Rate in effect from time to time plus 3.00%
per annum, and (iii) the LC Fee shall be increased by 3.00% per annum, provided
that, during the continuance of an Event of Default under Sections 7.2, 7.6 or
7.7, the interest rates set forth in clauses (i) and (ii) above and the increase
in the LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender. After an Event of Default has been waived, the interest
rate applicable to advances and the LC Fee shall revert to the rates applicable
prior to the occurrence of an Event of Default.

 

2.12.        Method of Payment; Repayment of Revolving Loans, Term Loans and
Draw Loans.

 

(a)          Each Advance shall be repaid and each payment of interest thereon
shall be paid in the currency in Dollars. All payments of the Obligations under
this Agreement and the other Loan Documents shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 12:00 noon (St. Louis,
Missouri time) on the date when due and shall (except (i) with respect to
repayments of Swing Line Loans, (ii) in the case of Reimbursement Obligations
for which the LC Issuer has not been fully indemnified by the Lenders, or (iii)
as otherwise specifically required hereunder) be applied ratably by the
Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with U.S. Bank for
each payment of principal, interest, Reimbursement Obligations and fees as it
becomes due hereunder. Each reference to the Administrative Agent in this
Section 2.12 shall also be deemed to refer, and shall apply equally, to the LC
Issuer, in the case of payments required to be made by the Borrower to the LC
Issuer pursuant to Section 2.19(f).

 

(b)          The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Facility Termination Date.

 

(c)          The Borrower shall repay the Term Loans on a quarterly basis on the
first day of each March, June, September and December (or, if such date is not a
Business Day, on the immediately preceding Business Day) in the aggregate
principal amount of (i) $675,000.00 commencing September 1, 2015 and continuing
thereafter to and including June 1, 2016, and (ii) $1,000,000.00 commencing
September 1, 2016 and each quarterly date referenced above thereafter. To the
extent not previously paid, all unpaid Term Loans shall be paid in full by the
Borrower on the Facility Termination Date.

 



31

 

 

(d)          The Borrower shall repay the Draw Loans on a quarterly basis on the
first day of each March, June, September and December (or, if such date is not a
Business Day, on the immediately preceding Business Day) in the aggregate
principal amount equal 1.5% of the outstanding principal balance of Draw Loans
as of June 30, 2017, commencing September 1, 2017 and on each quarterly date
referenced above thereafter. To the extent not previously paid, all unpaid Draw
Loans shall be paid in full by the Borrower on the Facility Termination Date.



 

2.13.         Noteless Agreement; Evidence of Indebtedness.    (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the Indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(b)          The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

 

(c)          The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(d)          Any Lender (including the Swing Line Lender) may request that its
Loans be evidenced by a promissory note (each, a "Note" and collectively,
"Notes"). In such event, the Borrower shall prepare, execute and deliver to such
Lender such Note or Notes payable to the order of such Lender in a form supplied
by the Administrative Agent. Thereafter, the Loans evidenced by such Note or
Notes and interest thereon shall at all times (prior to any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (b) (i) and (ii) above.

 

2.14.        Telephonic Notices.    The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any Person or Persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation (which may include e-mail) of each telephonic notice authenticated
by an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The parties agree to prepare appropriate documentation to correct any
such error within ten (10) days after discovery by any party to this Agreement.
Nothing in this Section 2.14 will be deemed to waive or limit Borrower's
obligation to deliver any documents or information necessary to request a Draw
Loan as set forth on Exhibit H attached hereto.

 



32

 

 

2.15.         Interest Payment Dates; Interest and Fee Basis.    Interest
accrued on each Base Rate Advance and each Swing Line Loan shall be payable on
each Payment Date, commencing with the first such Payment Date to occur after
the date hereof and at maturity. Interest accrued on each Eurocurrency Advance
shall be payable on the last day of its applicable Interest Period, on any date
on which the Eurocurrency Advance is prepaid, whether by acceleration or
otherwise, and at maturity. Interest accrued on each Eurocurrency Advance having
an Interest Period longer than three (3) months shall also be payable on the
last day of each three-month interval during such Interest Period. Interest
accrued pursuant to Section 2.11 shall be payable on demand. Interest on all
Advances and fees shall be calculated for actual days elapsed on the basis of a
360-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
12:00 noon (St. Louis, Missouri time) at the place of payment. If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day.



 

2.16.         Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.    Promptly after receipt thereof, the Administrative
Agent will notify each Lender of the contents of each Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder. Promptly after notice
from the LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent will notify each Lender of the currency and interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.

 

2.17.         Lending Installations.    Each Lender may book its Advances and
its participation in any LC Obligations and the LC Issuer may book the Facility
LCs at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

 

2.18.         Non-Receipt of Funds by the Administrative Agent.    Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

 



33

 

 

2.19.        Facility LCs.

 

(a)          Issuance. The LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby Letters of Credit denominated in
Dollars (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding LC Obligations shall not exceed
$7,000,000.00, (ii) the aggregate amount of the Revolving Exposures shall not
exceed the lesser of the aggregate Revolving Commitments and, during any
Borrowing Base Period, the Borrowing Base, (iii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment. No Facility LC shall
have an expiry date later than the earlier to occur of (x) the fifth Business
Day prior to the Facility Termination Date and (y) one (1) year after its
issuance.

 

(b)          Participations. Upon the issuance or Modification by the LC Issuer
of a Facility LC in accordance with this Section 2.19, the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

(c)          Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (St. Louis, Missouri time) at
least five (5) Business Days prior to the proposed date of issuance or
Modification of each Facility LC, specifying the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify the LC Issuer and each Lender of the
contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC. The issuance or Modification by the LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
IV, be subject to the conditions precedent that such Facility LC shall be
satisfactory to the LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). The LC Issuer shall have no
independent duty to ascertain whether the conditions set forth in Article IV
have been satisfied; provided, however, that the LC Issuer shall not issue a
Facility LC if, on or before the proposed date of issuance, the LC Issuer shall
have received notice from the Administrative Agent or the Required Lenders that
any such condition has not been satisfied or waived. In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

 

(d)          LC Fees. The Borrower shall pay to the Administrative Agent, for
the account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Eurocurrency Loans in effect from time
to time on the original face amount of such Facility LC for the period from the
date of issuance to the scheduled expiration date of such Facility LC, such fee
to be payable in arrears on each Payment Date (the “LC Fee”). The Borrower shall
also pay to the LC Issuer for its own account (x) a fronting fee in an amount
equal to 0.125% per annum of the average daily undrawn stated amount under such
Facility LC, such fee to be payable in arrears on each Payment Date and (y) on
demand, all amendment, drawing and other fees regularly charged by the LC Issuer
to its letter of credit customers and all out-of-pocket expenses incurred by the
LC Issuer in connection with the issuance, Modification, administration or
payment of any Facility LC.

 

34

 

 

(e)          Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Event of Default or any condition precedent whatsoever, to reimburse the
LC Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.19(f) below and there
are not funds available in the Facility LC Collateral Account to cover the same,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day from the date of the LC Issuer’s demand for such reimbursement (or, if
such demand is made after 11:00 a.m. (St. Louis, Missouri time) on such date,
from the next succeeding Business Day) to the date on which such Lender pays the
amount to be reimbursed by it, at a rate of interest per annum equal to the
Federal Funds Effective Rate for the first three (3) days and, thereafter, at a
rate of interest equal to the rate applicable to Base Rate Advances.

 

(f)          Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Base Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the sum of 2.00% per annum
plus the rate applicable to Base Rate Advances for such day if such day falls
after such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

 



35

 

 

(g)          Obligations Absolute. The Borrower’s obligations under this Section
2.19 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.19(g) is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.19(f).

 

(h)          Actions of LC Issuer. The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the LC Issuer. The LC Issuer shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

(i)          Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which such Lender, the LC Issuer or
the Administrative Agent may incur (or which may be claimed against such Lender,
the LC Issuer or the Administrative Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which the LC Issuer may incur (i) by reason of or in connection
with the failure of any other Lender to fulfill or comply with its obligations
to the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, the LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC complied with the
terms of such Facility LC or (y) the LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Nothing in this Section 2.19(i) is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.

 



36

 

 

(j)          Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify the LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.19 or any action taken or omitted by such indemnitees hereunder.

 

(k)          Facility LC Collateral Account. The Borrower agrees that it will,
upon the request of the Administrative Agent or the Required Lenders and until
the final expiration date of any Facility LC and thereafter as long as any
amount is payable to the LC Issuer or the Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
the Administrative Agent (the “Facility LC Collateral Account”), in the name of
such Borrower but under the sole dominion and control of the Administrative
Agent, for the benefit of the Lenders and in which such Borrower shall have no
interest other than as set forth in Section 8.1. The Borrower hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Lenders and the LC Issuer, a security interest in all of the
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the Facility LC Collateral Account to secure the prompt
and complete payment and performance of the Obligations. The Administrative
Agent will invest any funds on deposit from time to time in the Facility LC
Collateral Account in certificates of deposit of U.S. Bank having a maturity not
exceeding thirty (30) days. Nothing in this Section 2.19(k) shall either
obligate the Administrative Agent to require the Borrower to deposit any funds
in the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 2.22 or Section 8.1.

 

(l)          Rights as a Lender. In its capacity as a Lender, the LC Issuer
shall have the same rights and obligations as any other Lender.

 

2.20.        Replacement of Lender.    If the Borrower is required pursuant to
Sections 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Base Rate Advances into
Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if any
Lender defaults in its obligation to make a Loan, reimburse the LC Issuer
pursuant to Section 2.19(e) or the Swing Line Lender pursuant to Section 2.4(d)
or declines to approve an amendment or waiver that is approved by the Required
Lenders or otherwise becomes a Defaulting Lender (any Lender so affected an
“Affected Lender”), the Borrower may elect, if such amounts continue to be
charged or such suspension is still effective, to replace such Affected Lender
as a Lender party to this Agreement, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash at par
the Advances and other Obligations due to the Affected Lender under this
Agreement and the other Loan Documents pursuant to an assignment substantially
in the form of Exhibit C and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.3 applicable
to assignments, and (ii) the Borrower shall pay to such Affected Lender in same
day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2, 3.4 and 3.5, and
(B) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 3.4 had the Loans of such
Affected Lender been prepaid on such date rather than sold to the replacement
Lender.

 



37

 

 

2.21.         Limitation of Interest.    The Borrower, the Administrative Agent
and the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws. Accordingly, the provisions of this Section 2.21 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.21, even if
such provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Loan or any other Obligation outstanding
hereunder or under the other Loan Documents is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.

 

2.22.        Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

38

 

 

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuer and Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.22(d); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account (including the Facility LC
Collateral Account) and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the LC Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Facility
LCs issued under this Agreement, in accordance with Section 2.22(d); sixth, to
the payment of any amounts owing to the Lenders, the LC Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the LC Issuer or Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; eighth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Outstanding Credit Exposure of such Lenders to the Aggregate Outstanding
Exposure equals such ratio immediately prior to the Defaulting Lender’s failure
to fund any portion of any Loans or participations in Facility LCs or Swing Line
Loans; and ninth, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Facility LC issuances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Facility LCs were issued at a time when the conditions
set forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Credit Extensions of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Credit Extensions of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 



39

 

 

(B)         Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the stated amount of Facility LCs for which it
has provided Cash Collateral pursuant to Section 2.22(d).



 

(C)         With respect to any Commitment Fee or LC Fee not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the LC
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the LC
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the LC
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swing Line Lender and the LC Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 



40

 

 

(c)          New Swing Line Loans/Facility LCs. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the LC Issuer shall not be
required to issue, extend, renew or increase any Facility LC unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.



 

(d)          Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the LC Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the LC Issuer’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.22(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

 

(i)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(ii)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.

 

(iii)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.22(d)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the LC Issuer that there
exists excess Cash Collateral; provided that, subject to this Section 2.22 the
Person providing Cash Collateral and the LC Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

2.23.[Intentionally Omitted].

 

2.24.[Intentionally Omitted].

 

2.25.[Intentionally Omitted].

 

41

 

 

2.26.         Increase Option.    The Borrower may from time to time elect to
increase the Revolving Commitments or the Draw Loan Commitments, in each case in
minimum increments of $5,000,000.00 or such lower amount as the Borrower and the
Administrative Agent agree upon, so long as, after giving effect thereto, the
aggregate amount of such increases does not exceed $50,000,000.00. The Borrower
may arrange for any such increase to be provided by one or more Lenders (each
Lender so agreeing to an increase in its Revolving Commitment or Draw Loan
Commitment, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities that are Eligible Assignees (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Revolving Commitments or Draw Loan Commitments, or extend
Revolving Commitments or Draw Loan Commitments, as the case may be; provided
that (i) each Augmenting Lender and each Increasing Lender shall be subject to
the approval of the Borrower, the Administrative Agent and the LC Issuer, in
each case not to be unreasonably withheld, and (ii) (x) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit F hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit G hereto. No consent of any Lender (other
than the Lenders participating in the increase) shall be required for any
increase in Revolving Commitments or Draw Loan Commitments pursuant to this
Section 2.26. Increases and new Revolving Commitments and Draw Loan Commitments
created pursuant to this Section 2.26 shall become effective on the date agreed
by the Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Revolving Commitments
or Draw Loan Commitments (or in the Revolving Commitment or Draw Loan Commitment
of any Lender) shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.2 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Borrower, (B) the Borrower shall be in compliance (on a pro forma basis
reasonably acceptable to the Administrative Agent) with the covenants contained
in Section 6.21, and (C) no Default or Event of Default exists or would result
therefrom, and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
increase, as well as such documents as the Administrative Agent may reasonably
request (including, without limitation, customary opinions of counsel,
affirmations of Loan Documents and updated financial projections, reasonably
acceptable to the Administrative Agent, demonstrating the Borrower’s anticipated
compliance with Section 6.21 through the Facility Termination Date). On the
effective date of any increase in the Revolving Commitments or Draw Loan
Commitments, (i) each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans or Draw Loans, as
applicable, of all the Lenders to equal its Pro Rata Share of such outstanding
Revolving Loans or Draw Loans, as applicable, and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans or Draw
Loans, as applicable, as of the date of any increase in the Revolving
Commitments or Draw Loan Commitments, as applicable (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.3). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 3.4 if the deemed payment occurs other than on the
last day of the related Interest Periods. Nothing contained in this Section 2.26
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Revolving Commitment or Draw Loan Commitment hereunder,
at any time.

 

42

 

 

ARTICLE III

YIELD PROTECTION; TAXES

 

3.1.          Yield Protection.    If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation, promulgation, implementation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof including, notwithstanding the foregoing, all requests,
rules, guidelines or directives in connection with Dodd-Frank Wall Street Reform
and Consumer Protection Act regardless of the date enacted, adopted or issued,
or compliance by any Lender or applicable Lending Installation or the LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency:

 

(a)          subjects any Lender or any applicable Lending Installation or the
LC Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurocurrency Loans or Daily Eurocurrency Loans, Facility LCs or participations
therein, or

 

(b)          imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances) and Daily Eurocurrency Loans) or

 

(c)          imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation or the LC Issuer of
making, funding or maintaining its Eurocurrency Loans or Daily Eurocurrency
Loans, or of issuing or participating in Facility LCs, or reduces any amount
receivable by any Lender or any applicable Lending Installation or the LC Issuer
in connection with its Eurocurrency Loans, or Daily Eurocurrency Loans, Facility
LCs or participations therein, or requires any Lender or any applicable Lending
Installation or the LC Issuer to make any payment calculated by reference to the
amount of Eurocurrency Loans, or Daily Eurocurrency Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or the LC Issuer as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans or Daily Eurocurrency Loans or Commitment
or of issuing or participating in Facility LCs or to reduce the return received
by such Lender or applicable Lending Installation or the LC Issuer, as the case
may be, in connection with such Eurocurrency Loans or Daily Eurocurrency Loans
or Commitment, Facility LCs or participations therein, then, within 15 days of
demand by such Lender or the LC Issuer, as the case may be, the Borrower shall
pay such Lender or the LC Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the LC Issuer, as the case may be, for
such increased cost or reduction in amount received. Failure or delay on the
part of any such Person to demand compensation pursuant to this Section 3.1
shall not constitute a waiver of such Person’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Person pursuant to this Section 3.1 for any increased costs or reductions
suffered more than 270 days prior to the date that such Person notifies the
Borrower of the circumstances giving rise to such increased costs or reductions
and of such Person’s intention to claim compensation therefor; provided further,
that if the circumstance giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

43

 

  

3.2.          Changes in Capital Adequacy Regulations.    If a Lender or the LC
Issuer determines the amount of capital or liquidity required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or any corporation controlling such Lender or the LC
Issuer is increased as a result of a Change, then, within 15 days of demand by
such Lender or the LC Issuer, the Borrower shall pay such Lender or the LC
Issuer the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender or the LC
Issuer determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitment to make Loans and issue or participate in Facility
LCs, as the case may be, hereunder (after taking into account such Lender’s or
the LC Issuer’s policies as to capital adequacy and liquidity). Notwithstanding
the foregoing, for purposes of this Agreement, all requests, rules, guidelines
or directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act shall be deemed to be a Change regardless of the date enacted,
adopted or issued and all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities shall be deemed to be a
Change regardless of the date adopted, issued, promulgated or implemented.
Notwithstanding the foregoing, the Borrower shall not be required to compensate
any Lender or the LC Issuer pursuant to this Section 3.2 for any shortfall
suffered more than 270 days prior to the date that such Lender or the LC Issuer
notifies the Borrower of the Change giving rise to such shortfall and of such
Lender’s or the LC Issuer’s intention to claim compensation therefor; provided
further, that if the Change giving rise to such shortfall is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

3.3.          Availability of Types of Advances; Adequacy of Interest
Rate.    If the Administrative Agent or the Required Lenders determine that
deposits of a type and maturity appropriate to match fund Eurocurrency Advances
or Daily Eurocurrency Loans are not available to such Lenders in the relevant
market or the Administrative Agent, in consultation with the Lenders, determines
that the interest rate applicable to Eurocurrency Advances or Daily Eurocurrency
Loans is not ascertainable or does not adequately and fairly reflect the cost of
making or maintaining Eurocurrency Advances or Daily Eurocurrency Loans, then
the Administrative Agent shall suspend the availability of Eurocurrency Advances
or Daily Eurocurrency Loans and require any affected Eurocurrency Advances or
Daily Eurocurrency Loans to be repaid or converted to Base Rate Advances
(bearing interest at other than the Daily Eurocurrency Rate), subject to the
payment of any funding indemnification amounts required by Section 3.4.

 

3.4.          Funding Indemnification.    If (a) any payment of a Eurocurrency
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, (b) a
Eurocurrency Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, (c) a Eurocurrency Loan is converted
other than on the last day of the Interest Period applicable thereto, (d) the
Borrower fails to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto, or (e) any
Eurocurrency Loan is assigned other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.20, the Borrower will indemnify each Lender for such Lender’s costs, expenses
and Interest Differential (as determined by such Lender) incurred as a result of
such prepayment. The term “Interest Differential” shall mean that sum equal to
the greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term nature of this facility, Borrower agrees
that Interest Differential shall not be discounted to its present value.

 

44

 

  

3.5.         Taxes.

 

(a)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law requires
the deduction or withholding of any Tax from any such payment, then the
applicable Loan Party shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax or Other Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.5) the applicable Lender, the LC Issuer or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)          The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)          The Loan Parties shall indemnify the Lender, the LC Issuer or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Lender, the LC Issuer or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, the LC Issuer or the Administrative Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes and Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or LC Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or LC Issuer, shall be conclusive absent
manifest error.

 

(d)          Each Lender shall severally indemnify the Administrative Agent,
within fifteen (15) days after demand therefor, for (i) any Indemnified Taxes
and Other Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and Other Taxes and without limiting the obligation of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.2(c) relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)          As soon as practicable after any payment of Taxes by any Loan Party
to a Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

45

 



 

(f)          (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

 

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or

 

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.

 

46

 



 

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(E) For purposes of determining withholding Taxes imposed under FATCA, from and
after the date hereof, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471- 2(b)(2)(i).

 

(iii)        Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.5 (including by the payment of additional
amounts pursuant to this Section 3.5), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.5 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

47

 



 

(h)          Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i)          For purposes of Section 3.5(d) and (f), the term “Lender” includes
the LC Issuer.

 

3.6.         Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity.  To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans or Daily Eurocurrency Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurocurrency Advances or Daily Eurocurrency Loans under
Section 3.3, so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender.  Each Lender shall deliver a written statement
of such Lender to the Borrower (with a copy to the Administrative Agent) as to
the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan or a Daily
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan or Daily Eurocurrency Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate or the Daily Eurocurrency Rate applicable to
such Loan, whether in fact that is the case or not.  Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement.  The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1.         Initial Credit Extension.  The Lenders shall not be required to
make the initial Credit Extension hereunder unless each of the following
conditions is satisfied:

 

(a)          The Administrative Agent shall have received executed counterparts
of each of this Agreement and the Reaffirmation.

 

(b)          The Administrative Agent shall have received a certificate, signed
by the chief financial officer of the Borrower, stating that on the date of the
initial Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

 

(c)          The Administrative Agent shall have received one or more written
opinion(s) of the Borrower’s and Guarantor's counsel (which may include local
counsel and in-house counsel), addressed to the Lenders, substantially covering
the opinions set forth in Exhibit A.

 

48

 



 

(d)          The Administrative Agent shall have received any Notes requested by
a Lender pursuant to Section 2.13 payable to the order of each such requesting
Lender.

 

(e)          The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Borrower and
such Guarantors, the Loan Documents or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel.

 

(f)          If the initial Credit Extension will be the issuance of a Facility
LC, the Administrative Agent shall have received a properly completed Facility
LC Application.

 

(g)          Intentionally Omitted.

 

(h)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

(i)          There shall not have occurred a material adverse change (x) in the
business, Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), results of operations, or prospects of the Borrower
and its Subsidiaries taken as a whole, since December 31, 2014 or (y) in the
facts and information regarding such entities as represented by such entities to
date.

 

(j)          The Administrative Agent shall have received evidence of all
governmental, equity holder and third party consents and approvals necessary in
connection with the contemplated financing and all applicable waiting periods
shall have expired without any action being taken by any authority that would be
reasonably likely to restrain, prevent or impose any material adverse conditions
on the Borrower and its Subsidiaries, taken as a whole, and no law or regulation
shall be applicable which in the reasonable judgment of the Administrative Agent
could have such effect.

 

(k)          No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.

 

(l)          The Administrative Agent shall have received: (i) pro forma
financial statements giving effect to the initial Credit Extensions contemplated
hereby, which demonstrate, in the Administrative Agent’s reasonable judgment,
together with all other information then available to the Administrative Agent,
that the Borrower can repay its debts and satisfy its other obligations as and
when they become due, and can comply with the financial covenants set forth in
Section 6.21, (ii) such information as the Administrative Agent may reasonably
request to confirm the tax, legal, and business assumptions made in such
pro forma financial statements, (iii) company-prepared consolidated financial
statements of Borrower and its Subsidiaries for the fiscal quarter ended March
31, 2015, and (iv) audited consolidated financial statements of the Borrower and
its Subsidiaries for the fiscal year ended December 31, 2014.

 

(m)          The Administrative Agent shall have received evidence of current
insurance coverage in form, scope and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Sections 5.18
and 6.6.

 

49

 



 

(n)          The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the initial Loan Parties
are organized, and such search shall reveal no Liens on any of the assets of the
initial Loan Parties except for Liens permitted by Section 6.16 or discharged on
or prior to the Effective Date pursuant to a payoff letter or other
documentation satisfactory to the Administrative Agent.

 

(o)          Each document (including any Uniform Commercial Code financing
statement) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the Collateral described herein, prior and superior
in right to any other Person (other than with respect to Liens expressly
permitted by Section 6.16), shall be in proper form for filing, registration or
recordation.

 

(p)          The Administrative Agent shall have received a copy of an appraisal
indicating the "orderly liquidation value" of Borrower's machinery and equipment
performed by a third-party independent appraiser acceptable to and engaged by
the Administrative Agent.  The Administrative Agent hereby acknowledges receipt
of such appraisal on or prior to the Effective Date.

 

(q)          The Administrative Agent shall have received a copy of the Bank
Approved Appraisal.  The Administrative Agent hereby acknowledges receipt of
such appraisal on or prior to the Effective Date.

 

(r)          If the initial Credit Extension is a Draw Loan, the Administrative
Agent shall have satisfied all conditions precedent applicable thereto as set
forth in Exhibit H attached hereto.

 

4.2.         Each Credit Extension.  The Lenders shall not (except as otherwise
set forth in Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Borrowing Date:

 

(a)          There exists no Default or Event of Default, nor would a Default or
Event of Default result from such Credit Extension.

 

(b)          The representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

 

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

50

 



 

5.1.          Existence and Standing.  Each of the Borrower and its Subsidiaries
is a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly and properly incorporated or formed, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

 

5.2.          Authorization and Validity.  The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder.  The execution and
delivery by the Borrower of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which the Borrower is a party
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

5.3.          No Conflict; Government Consent.  Neither the execution and
delivery by the Borrower of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or (ii) the Borrower’s or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.  No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.

 

5.4.          Financial Statements.  The December 31, 2014 audited consolidated
financial statements of the Borrower and its Subsidiaries, and their unaudited
financial statements dated as of March 31, 2015, heretofore delivered to the
Lenders were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present in all material respects the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.

 

5.5.          Material Adverse Change.  Since the date of the most recent
audited financial statements delivered to the Administrative Agent, there has
been no change in the business, Property, prospects, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

 

5.6.          Taxes.  The Borrower and its Subsidiaries have filed all United
States federal and state income Tax returns and all other material Tax returns
which are required to be filed by them and have paid all United States federal
and state income Taxes and all other material Taxes due from the Borrower and
its Subsidiaries, including, without limitation, pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except such Taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and as to which no Lien exists.  No Tax Liens
have been filed and no claims are being asserted with respect to any such
Taxes.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any Taxes or other governmental charges are adequate.

 

51

 



 

5.7.          Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions.  Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, the Borrower has no material Contingent Obligations not
provided for or disclosed in the financial statements referred to in Section
5.4.

 

5.8.          Subsidiaries.  Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries.  All of the issued and outstanding shares of capital stock
or other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.

 

5.9.          ERISA.  With respect to each Plan, the Borrower and all ERISA
Affiliates have paid all required minimum contributions and installments on or
before the due dates provided under Section 430(j) of the Code and could not
reasonably be subject to a lien under Section 430(k) of the Code or Title IV of
ERISA.  Neither the Borrower nor any ERISA Affiliate has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

 

5.10.        Accuracy of Information.  No information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Administrative Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

5.11.        Regulation U.  Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

 

5.12.        Material Agreements.  Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate or limited liability company restriction which could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (i) any agreement to which
it is a party, which default could reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
Indebtedness.

 

5.13.        Compliance With Laws.  The Borrower and its Subsidiaries are in
compliance in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property.

 

52

 



 

5.14.         Ownership of Properties.  Except as set forth in Schedule 5.14, on
the date of this Agreement, the Borrower and its Subsidiaries will have good
title, free of all Liens other than those permitted by Section 6.16, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Subsidiaries (other than as may have been disposed of in a
manner permitted by Section 6.13(a)).

 

5.15.         Plan Assets; Prohibited Transactions.  The Borrower is not an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.

 

5.16.         Environmental Matters.  In the ordinary course of its business,
the officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws.  On the basis of this consideration, the Borrower has
concluded its Property and operations and those of its Subsidiaries are in
material compliance with applicable Environmental Laws and that none of Borrower
or any of its Subsidiaries is subject to any liability under Environmental Laws
that individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any Subsidiary has received
any notice to the effect that its Property and/or operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any Hazardous Material,
which non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

 

5.17.         Investment Company Act.  Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

5.18.         Insurance.  The Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies insurance
on all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such Properties and risks as is consistent with sound business practice.  

 

5.19.         Solvency.

 

  (a)          Immediately after the consummation of the transactions to occur
on the Effective Date and immediately following the making of each Credit
Extension, if any, made on the Effective Date and after giving effect to the
application of the proceeds of such Credit Extensions, (a) the fair value of the
assets of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the Property of the Borrower and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Borrower and its Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the
Effective Date.

 

53

 



 

(b)          The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

5.20.       No Default.  No Default or Event of Default has occurred and is
continuing.

 

5.21.       Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

 

(a)          The Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Borrower, its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees is a Sanctioned Person. No Loan or Facility LC, use of the proceeds of
any Loan or Facility LC or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions.

 

(b)          Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto.  The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.

 

ARTICLE VI

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1.         Financial Reporting.  The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent and the Lenders:

 

(a)          Within 120 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier, certified by independent certified public accountants
acceptable to the Administrative Agent, prepared in accordance with GAAP on a
consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows.

 

(b)          Within 45 days after the close of the first three (3) quarterly
periods of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated profit and loss and reconciliation of surplus statements (including
sufficient detail for independent calculation of the financial covenants set
forth in Section 6.21) and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer.

 

(c)          During any Borrowing Base Period, as soon as available, but in any
event within 30 days after the end of each month, an inventory report, an
accounts receivable aging report and a Borrowing Base Certificate, each in form
and content acceptable to Administrative Agent.

 

54

 



 

(d)          As soon as available, but in any event within 45 days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for such fiscal year.

 

(e)          Together with the financial statements required under Sections
6.1(a) and (b), a compliance certificate in substantially the form of Exhibit B
signed by its chief financial officer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or Event of
Default exists, or if any Default or Event of Default exists, stating the nature
and status thereof.

 

(f)          Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.

 

(g)          Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the U.S. Securities and Exchange
Commission.

 

(h)          Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request.

 

(i)          Any financial statement and other items required to be furnished
pursuant to Section 6.1(a), Section 6.1(b), Section 6.1(f) or Section 6.1(g)
shall be deemed to have been furnished on the date on which the Lenders receive
notice that the Borrower has filed such financial statement with the U.S.
Securities and Exchange Commission and is available on the EDGAR website on the
Internet at www.sec.gov or any successor government website that is freely and
readily available to the Administrative Agent and the Lenders without charge;
provided that the Borrower shall give notice of any such filing to the
Administrative Agent (who shall then give notice of any such filing to the
Lenders).  Notwithstanding the foregoing, the Borrower shall deliver paper or
electronic copies of any such financial statement to the Administrative Agent if
the Administrative Agent reasonably requests the Borrower to furnish such paper
or electronic copies until written notice to cease delivering such paper or
electronic copies is given by the Administrative Agent.

 

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

 

6.2.         Use of Proceeds.  The Borrower will, and will cause each Subsidiary
to, use the proceeds of the Credit Extensions as follows: (i) Advances of
Revolving Loans for domestic working capital purposes, (ii) Advances of the Term
Loans to refinance existing real estate and equipment indebtedness as of the
Effective Date, and (iii) Advances of the Draw Loan to pay for or reimburse
Borrower for costs related to the Project and to finance the purchase and
installation of new Equipment.  The Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances to purchase or carry any
“margin stock” (as defined in Regulation U).  No Borrower will request any Loan
or Facility LC, and no Borrower shall use, and the Borrower shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Facility LC (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) in any manner that would result in the violation of
any applicable Sanctions, or (iii) in any manner that would cause the Loan to be
deemed a "liquidity facility" as such term is used in 12 C.F.R. Part 50.

 

6.3.         Notice of Material Events.  The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent and each
Lender, promptly and in any event within seven (7) days after an officer of the
Borrower obtains knowledge thereof, of the occurrence of any of the following:

 

55

 



 

(a)          any Default or Event of Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority (including pursuant to any
applicable Environmental Laws) against or affecting the Borrower or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect or which seeks to prevent, enjoin or delay
the making of any Credit Extensions;

 

(c)          with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;

 

(d)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;

 

(e)          any material change in accounting policies of, or financial
reporting practices by, the Borrower or any Subsidiary; and

 

(f)          any other development, financial or otherwise, which would
reasonably be expected to have a Material Adverse Effect.

 

Each notice delivered under this Section 6.3 shall be accompanied by a statement
of an officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

6.4.         Conduct of Business.  The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

 

6.5.         Taxes.  The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings, with respect to which adequate reserves have been set aside in
accordance with GAAP and which could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 

6.6.         Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such Properties and risks as is consistent with sound business practice, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.  The Administrative Agent shall be named as lender loss payee
pursuant to a standard mortgagee provision acceptable to the Administrative
Agent and/or additional insured with respect to any such insurance providing
coverage in respect of any Collateral, and each provider of any such insurance
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it will give
or endeavor to give the Administrative Agent thirty (30) days prior written
notices before any such policy or policies shall be cancelled.  The Borrower
shall notify the Administrative Agent in writing, promptly after any Authorized
Officer’s awareness thereof, if (i) any such policy or policies shall be
materially altered in a manner adverse to the Administrative Agent and/or the
Lenders or (ii) the amount of coverage thereunder shall be reduced.

 

56

 



 

6.7.         Compliance with Laws and Material Contractual Obligations.  The
Borrower will, and will cause each Subsidiary to, (i) comply in all material
respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws, Anti-Corruption Laws and applicable
Sanctions and (ii) perform in all material respects its obligations under
material agreements to which it is a party.

 

6.8.         Maintenance of Properties.  The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.

 

6.9.         Books and Records; Inspection.  The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities.  The Borrower will, and will cause each
Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, at the Borrower’s expense, to inspect any
of the Property, books and financial records of the Borrower and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers at such reasonable times
and intervals as the Administrative Agent or any Lender may reasonably
designate.

 

6.10.        Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.

 

6.11.        Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

 

(a)          The Loans and the Reimbursement Obligations.

 

(b)          Indebtedness existing on the date hereof and described in Schedule
6.11 and any renewal or extension of such Indebtedness that does not increase
the principal amount thereof.

 

(c)          Sale and Leaseback Transactions permitted pursuant to Section 6.18.

 

(d)          Other Indebtedness, provided that the aggregate principal amount of
such other Indebtedness does not exceed five percent (5.0%) of Borrower's
consolidated Total Assets at any time outstanding.

 

57

 



 

6.12.       Merger.  The Borrower will not, nor will it permit any Subsidiary
to, merge or consolidate with or into any other Person, or permit any other
Person to merge into or consolidate with it, or liquidate or dissolve, except
that (i) a Subsidiary may merge, consolidate, liquidate or dissolve into the
Borrower or a Guarantor (with the Borrower or a Guarantor being the survivor
thereof, and with the Borrower being the survivor of any merger with any
Guarantor or Subsidiary), (ii) a non-Guarantor Subsidiary may merge,
consolidate, liquidate or dissolve into another non-Guarantor Subsidiary, and
(iii) the Borrower or any Subsidiary may merge or consolidate with or into any
Person other than the Borrower or a Subsidiary in order to effect a Permitted
Acquisition (with the Borrower or such Subsidiary being the survivor thereof).

 

6.13.       Sale of Assets.  The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

 

(a)          Sales of inventory, or used, worn-out or surplus equipment, all in
the ordinary course of business.

 

(b)          The sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of similar replacement
equipment, or the proceeds of such sale are applied with reasonable promptness
to the purchase price of such replacement equipment.

 

(c)          Sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously sold or disposed
of (other than inventory in the ordinary course of business) as permitted by
this Section 6.13(c) does not exceed $5,000,000.00 in aggregate disposition
consideration during the term of this Agreement.

 

6.14.       Investments.  The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, except:

 

(a)          Cash Equivalent Investments.

 

(b)          Existing Investments in Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 6.14.

 

(c)          Investments constituting Permitted Acquisitions (subject to the
limitations of Section 6.15 below).

 

(d)          Travel advances to management personnel and employees in the
ordinary course of business.

 

(e)          Other Investments, provided that the aggregate principal amount of
such other Investments does not exceed $5,000,000.00 at any time outstanding.

 

(f)          Investments in Orchids South Carolina solely to pay for or
reimburse Orchids South Carolina for costs related to the Project.

 

6.15.       Acquisitions.  The Borrower will not, nor will it permit any
Subsidiary, to make any Acquisition other than a Permitted Acquisition provided
the total consideration paid with the proceeds of Loans, or proposed to be paid
with the proceeds of Loans, in connection with all such Acquisitions does not
exceed $5,000,000.00 during the term of this Agreement.

 

58

 



 

6.16.       Liens.  The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

 

(a)          Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

 

(b)          Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books.

 

(c)          Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.

 

(d)          Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to Properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or its Subsidiaries.

 

(e)          Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts, securities accounts or other funds maintained
with a creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by Borrower or a Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve, and (ii) such
account is not intended by the Borrower or any Subsidiary to provide collateral
to the depository institution.

 

(f)          Liens existing on the date hereof and described in Schedule 6.16.

 

(g)          Liens on Property acquired in a Permitted Acquisition, provided
that such Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition.

 

(h)          Liens in favor of the Administrative Agent, for the benefit of the
Lenders, granted pursuant to any Collateral Document.

 

(i)          Other Liens constituting purchase money liens securing Indebtedness
permitted under Section 6.11(d), provided that the aggregate principal amount of
Indebtedness secured by such Liens described in this clause (i) at any time does
not exceed $5,000,000.00 at any time outstanding.

 

6.17.       Affiliates.  The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.

 

6.18.       Sale and Leaseback Transactions.  Other than the Mexico Transaction,
the Borrower will not, nor will it permit any Subsidiary to, enter into or
suffer to exist any Sale and Leaseback Transactions.

 

59

 



 

6.19.       Financial Contracts.  The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Financial Contract.

 

6.20.       Restricted Payments.  The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that (i) any Subsidiary may
declare and pay dividends or make distributions to the Borrower or to a
Wholly-Owned Subsidiary, and (ii) the Borrower may declare and pay dividends on
its capital stock provided that no Default or Event of Default shall exist
before or after giving effect to such dividends or be created as a result
thereof.

 

6.21.       Financial Covenants.

 

(a)          Fixed Charge Coverage Ratio.  The Borrower will not permit the
ratio, determined as of the end of each of its fiscal quarters for the then
most-recently ended four (4) fiscal quarters, of (i) Consolidated EBITDA plus
Consolidated Rentals minus Maintenance Capital Expenditures minus Restricted
Payments minus cash taxes to (ii) Consolidated Interest Expense, plus
Consolidated Rentals, plus Consolidated Principal Payments over the four (4)
fiscal quarters then ending, all calculated for the Borrower and its
Subsidiaries on a consolidated basis, to be less than 1.20 to 1.0.

 

(b)          Leverage Ratio.  The Borrower will not permit the ratio, determined
as of the end of each of its fiscal quarters, of (i) Consolidated Funded
Indebtedness to (ii) Consolidated EBITDA for the then most-recently ended four
(4) fiscal quarters to be greater than the ratio indicated for each
determination date specified below:

 

Determination Dates Ratio     On June 30, 2015 and on the last day of  each
calendar quarter through June 30, 2017 4.00:1.00     On September 30, 2017
3.75:1.00     On December 31, 2017 and on the last day of each calendar quarter
thereafter 3.50:1.00

  

6.22.       Further Assurances.

 

(a)          As promptly as possible but in any event within thirty (30) days
(or such later date as may be agreed by the Administrative Agent in its sole
discretion) after a Subsidiary is organized or acquired, or any Person becomes a
Subsidiary pursuant to the definition thereof, or is designated by the Borrower
or the Administrative Agent as a Subsidiary, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Subsidiary and shall
cause each such Subsidiary to deliver to the Administrative Agent a joinder to
the Guaranty and the Security Agreement (in each case in the form contemplated
thereby) pursuant to which such Subsidiary agrees to be bound by the terms and
provisions thereof, such Guaranty and Security Agreement joinder[s] to be
accompanied by an updated Schedule 5.8 hereto designating such Subsidiary as
such, appropriate resolutions, other documentation and legal opinions, in each
case in form and substance reasonably satisfactory to the Administrative Agent
and its counsel, and such other documentation as the Administrative Agent may
reasonably request.  Without limiting the foregoing, each Loan Party will, and
will cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments (including, without limitation, account control agreements, landlord
waivers, bailee agreements, intellectual property security agreements and
Mortgages), and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, Mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Article IV, as applicable), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and all at the expense of the Loan
Parties.

 

60

 



 

(b)          As promptly as possible but in any event within thirty (30) days
(or such later date as may be agreed by the Administrative Agent in its sole
discretion) after the Borrower or any Domestic Subsidiary organizes a Foreign
Subsidiary or acquires any equity interest in a Foreign Subsidiary, or any
Person becomes a Foreign Subsidiary of the Borrower or any Domestic Subsidiary
pursuant to the definition thereof, or is designated by the Borrower, any
Domestic Subsidiary or the Administrative Agent as a Foreign Subsidiary, the
Borrower or the applicable Domestic Subsidiary will execute and deliver to the
Administrative Agent a pledge agreement in a form satisfactory to the
Administrative Agent, together with such supporting documentation (including,
without limitation, authorizing resolutions and opinions of counsel) as the
Administrative Agent may request in order to create a perfected, first-priority
security interest in the equity interests in such Foreign Subsidiary, provided
that such pledges shall not exceed the Applicable Pledge Percentage of the
equity interests of such Foreign Subsidiary.

 

6.23.        OFAC, PATRIOT Act Compliance.  The Borrower shall, and shall cause
each Subsidiary to, (i) refrain from doing business in a Sanctioned Country or
with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC, and (ii) provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.

 

6.24.        Draw Loan Covenants.  The Borrower will comply with each of the
covenants set forth in Article H-V of Exhibit H attached hereto.

 

6.25.        Swap Requirement.   Not later than 180 days following the Effective
Date, the Borrower shall purchase interest rate protection in a form acceptable
to the Administrative Agent and the Lenders, covering a mutually agreed upon
notional amount of the Term Loan and the Delayed Draw Term Loan for a period
acceptable to the Administrative Agent and the Lenders. Documentation for
interest rate protection shall conform to ISDA standards and must be acceptable
to the Administrative Agent with respect to inter-creditor issues. The interest
rate product shall be collateralized pari passu with the Lenders.

 

ARTICLE VII

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

 

7.1.          Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement (including the exhibits
attached hereto), any Credit Extension, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
materially false on the date made or confirmed.

 

61

 



 

7.2.          Nonpayment of (i) principal of any Loan within five (5) days of
when due (provided, such five (5) day grace period shall not apply to payments
due on the Facility Termination Date) or (ii) any Reimbursement Obligation,
interest upon any Loan, any Commitment Fee or LC Fee, or any other obligation
under any of the Loan Documents within five (5) days after the same becomes due
(provided, such five (5) day grace period shall not apply to payments due on the
Facility Termination Date).

 

7.3.          The breach by the Borrower of any of the terms or provisions of
Section 6.1(a), 6.1(b), 6.1(c), 6.1(e), 6.2, 6.3, 6.4, 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.18, 6.19, 6.20, 6.21, 6.22, 6.23 or 6.24.

 

7.4.          The breach by the Borrower (other than a breach which constitutes
an Event of Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within thirty (30)
days after the earlier of (i) the Borrower becoming aware of any such breach and
(ii) the Administrative Agent notifying the Borrower of any such breach.

 

7.5.          Failure of the Borrower or any of its Subsidiaries to pay when due
any payment (whether of principal, interest or any other amount) in respect of
any Material Indebtedness; or the default by the Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, any portion of such Material Indebtedness to
become due prior to its stated maturity or any commitment to lend under any
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; or any portion of Material Indebtedness of the Borrower or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Borrower or any of its Subsidiaries shall not pay, or
admit in writing its inability to pay, its debts generally as they become due.

 

7.6.          The Borrower or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate, limited liability company or partnership action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7.

 

7.7.          Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) consecutive days.

 

7.8.          Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower and its Subsidiaries which, when taken together
with all other Property of the Borrower and its Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the twelve-month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion.

 

62

 



 

7.9.          The Borrower or any of its Subsidiaries shall fail within thirty
(30) days to pay, obtain a stay with respect to, or otherwise discharge one or
more (i) judgments or orders for the payment of money in excess of $2,500,000
(or the equivalent thereof in currencies other than Dollars) in the aggregate,
or (ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any of
its Subsidiaries to enforce any such judgment.

 

7.10.         (a) With respect to a Plan, the Borrower or an ERISA Affiliate is
subject to a lien in excess of $2,500,000 pursuant to Section 430(k) of the Code
or Section 302(c) of ERISA or Title IV of ERISA, or (b) an ERISA Event shall
have occurred that, in the opinion of the Required Lenders, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.

 

7.11.         Nonpayment by the Borrower or any Subsidiary of any Rate
Management Obligation when due or the breach by the Borrower or any Subsidiary
of any term, provision or condition contained in any Rate Management Transaction
or any transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Lender or Affiliate of a Lender is a party
thereto.

 

7.12.         Any Change in Control shall occur.

 

7.13.         The occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.

 

7.14.         Any Loan Document (or any material provision thereof) shall fail
to remain in full force or effect or any action shall be taken to discontinue or
to assert the invalidity or unenforceability of any Loan Document (or any
material provision thereof), or any Guarantor shall fail to comply with any of
the terms or provisions of any Guaranty to which it is a party, or any Guarantor
shall deny that it has any further liability under any Guaranty to which it is a
party, or shall give notice to such effect.

 

7.15.         Any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any Collateral purported
to be covered thereby, except as permitted by the terms of any Collateral
Document or the terms hereof, or any Collateral Document shall fail to remain in
full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of any Collateral Document, or any Loan Party
shall fail to comply with any of the terms or provisions of any Collateral
Document to which it is a party.

 

7.16.         The occurrence of a termination of, or material default under, the
Mexico Supply Agreement and failure by Borrower to arrange for the continuing
production of product on commercially reasonable terms for a period in excess of
ninety (90) days thereafter.

 

7.17.         The occurrence of any event described in Section 6.1 of Exhibit H
attached hereto.

 

63

 



 

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.         Acceleration; Remedies.  If any Event of Default described in
Section 7.6 or 7.7 occurs with respect to the Borrower, the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs shall automatically terminate and the Obligations under this
Agreement and the other Loan Documents shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of (x)
the amount of LC Obligations at such time, less (y) the amount on deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations under this Agreement and the other Loan Documents (such difference,
the “Collateral Shortfall Amount”).  If any other Event of Default occurs, the
Administrative Agent may, and at the request of the Required Lenders shall, (a)
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation and power of the LC Issuer to issue Facility LCs, or declare the
Obligations under this Agreement and the other Loan Documents to be due and
payable, or both, whereupon the Obligations under this Agreement and the other
Loan Documents shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, and (b) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Administrative Agent
the Collateral Shortfall Amount, which funds shall be deposited in the Facility
LC Collateral Account.

 

(a)          If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

 

(b)          The Administrative Agent may at any time or from time to time after
funds are deposited in the Facility LC Collateral Account, apply such funds to
the payment of the Obligations under this Agreement and the other Loan Documents
and any other amounts as shall from time to time have become due and payable by
the Borrower to the Lenders or the LC Issuer under the Loan Documents, as
provided in Section 8.2.

 

(c)          At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account.  After all of the Obligations under this Agreement and the other Loan
Documents have been indefeasibly paid in full and the Aggregate Commitment has
been terminated, any funds remaining in the Facility LC Collateral Account shall
be returned by the Administrative Agent to the Borrower or paid to whomever may
be legally entitled thereto at such time.

 

(d)          If, within thirty (30) days after acceleration of the maturity of
the Obligations under this Agreement and the other Loan Documents or termination
of the obligations of the Lenders to make Loans and the obligation and power of
the LC Issuer to issue Facility LCs hereunder as a result of any Event of
Default (other than any Event of Default as described in Section 7.6 or 7.7 with
respect to the Borrower) and before any judgment or decree for the payment of
the Obligations due under this Agreement and the other Loan Documents shall have
been obtained or entered, the Required Lenders (in their sole discretion) shall
so direct, the Administrative Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.

 

(e)          Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise all rights and remedies under the Loan Documents and
enforce all other rights and remedies under applicable law.

 

64

 



 

(f)          In addition to the rights and remedies of the Administrative Agent
and Lenders set forth herein, upon the occurrence and during the continuation of
any Event of Default, the Administrative Agent and Lenders have the rights and
remedies set forth in Section 6.2 of Exhibit H attached hereto.

 

8.2.         Application of Funds.  After the exercise of remedies provided for
in Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

(a)          First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

 

(b)          second, to payment of fees, indemnities and other amounts (other
than principal, interest, LC Fees and commitment fees) payable to the Lenders
and the LC Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuer as required by Section 9.6 and amounts
payable under Article III);

 

(c)          third, to payment of accrued and unpaid LC Fees, commitment fees
and interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the LC Issuer in proportion to the respective amounts described in
this Section 8.2(c) payable to them;

 

(d)          fourth, to payment of all Secured Obligations ratably among the
Lenders;

 

(e)          fifth, to the Administrative Agent for deposit to the Facility LC
Collateral Account in an amount equal to the Collateral Shortfall Amount (as
defined in Section 8.1(a)), if any; and

 

(f)          last, the balance, if any, to the Borrower or as otherwise required
by law;

 

provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
8.2.

 

8.3.         Waivers and Amendments.  Subject to the provisions of this Section
8.3, the Required Lenders (or the Administrative Agent with the consent in
writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to
this Agreement, the Guaranty or the Security Agreement or changing in any manner
the rights of the Lenders or the Borrower hereunder or thereunder or waiving any
Default or Event of Default hereunder; provided, however, that no such
supplemental agreement shall:

 

(a)          without the consent of each Lender directly affected thereby,
extend the final maturity of any Loan, or extend the expiry date of any Facility
LC to a date after the Facility Termination Date or postpone any regularly
scheduled payment of principal of any Loan or forgive all or any portion of the
principal amount thereof or any Reimbursement Obligation related thereto, or
reduce the rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligations related thereto or increase the amount of the
Commitment of such Lender hereunder.  

 

65

 



 

(b)          without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders.

 

(c)          without the consent of all of the Lenders, amend this Section 8.3.

 

(d)          without the consent of all of the Lenders, release all or
substantially all of the Guarantors of the Obligations or, except as otherwise
provided in Section 10.16, release all or substantially all of the Collateral.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer.  No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line
Lender.  The Administrative Agent may waive payment of the fee required under
Section 12.3(c) without obtaining the consent of any other party to this
Agreement.  Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency of a technical or immaterial nature,
as determined in good faith by the Administrative Agent.

 

8.4.         Preservation of Rights.  No delay or omission of the Lenders, the
LC Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence.  Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.

 

ARTICLE IX

GENERAL PROVISIONS

 

9.1.         Survival of Representations.  All representations and warranties of
the Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

 

9.2.         Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

9.3.         Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.4.         Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent, the LC Issuer
and the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letter which
shall survive and remain in full force and effect during the term of this
Agreement.

 

66

 



 

9.5.         Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

 

9.6.         Expenses; Indemnification.  

 

(a)          The Borrower shall reimburse the Administrative Agent and the
Arranger upon demand for all reasonable out-of-pocket expenses paid or incurred
by the Administrative Agent or the Arranger, including, without limitation,
filing and recording costs and fees, costs of any environmental review, and
consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent and the Arranger
and/or the allocated costs of in-house counsel incurred from time to time, in
connection with the due diligence, preparation, administration, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via DebtX and any other internet service selected by the Administrative Agent),
review, amendment, modification, and administration of the Loan Documents.  The
Borrower also agrees to reimburse the Administrative Agent, the Arranger, the LC
Issuer and the Lenders for any costs, internal charges and out-of-pocket
expenses, including, without limitation, filing and recording costs and fees,
costs of any environmental review, and consultants’ fees, travel expenses and
reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent, the Arranger, the LC Issuer and the Lenders and/or the
allocated costs of in-house counsel incurred from time to time, paid or incurred
by the Administrative Agent, the LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents.  Expenses being reimbursed by
the Borrower under this Section 9.6(a) include, without limitation, the cost and
expense of obtaining an appraisal of each parcel of real property or interest in
real property described in the relevant Collateral Documents, which appraisal
shall be in conformity with the applicable requirements of any law or any
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law), or any interpretation thereof, including, without
limitation, the provisions of Title XI of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, reformed or otherwise modified
from time to time, and any rules promulgated to implement such provisions and
costs and expenses incurred in connection with the Reports described in the
following sentence.  The Borrower acknowledges that from time to time U.S. Bank
may prepare and may distribute to the Lenders (but shall have no obligation or
duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by U.S. Bank
from information furnished to it by or on behalf of the Borrower, after U.S.
Bank has exercised its rights of inspection pursuant to this Agreement.

 

(b)          The Borrower hereby further agrees to indemnify and hold harmless
the Administrative Agent, the Arranger, the LC Issuer, each Lender, their
respective affiliates, and each of their directors, officers and employees,
agents and advisors against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees, charges and disbursements and settlement costs (including, without
limitation, all expenses of litigation or preparation therefor) whether or not
the Administrative Agent, the Arranger, the LC Issuer, any Lender or any
affiliate is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby, any actual or alleged presence or release of Hazardous
Materials on or from any Property owned or operated by Borrower or any of its
Subsidiaries, any environmental liability related in any way to Borrower or any
of its Subsidiaries, or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any of its Subsidiaries, or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification.  The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

 

67

 



 

9.7.          Numbers of Documents.  All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

 

9.8.          Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the Borrower and all of its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on the Borrower’s
audited financial statements; provided, however that, notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
of its Subsidiaries at “fair value”, as defined therein, or (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrower shall provide to the Administrative Agent and
the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder.

 

9.9.          Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.         Nonliability of Lenders.  The relationship between the Borrower on
the one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender.  Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower.  Neither the Administrative Agent,
the Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.  The Borrower agrees that
neither the Administrative Agent, the Arranger, the LC Issuer nor any Lender
shall have liability to the Borrower (whether sounding in tort, contract or
otherwise) for losses suffered by the Borrower in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is
sought.  Neither the Administrative Agent, the Arranger, the LC Issuer nor any
Lender shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by the Borrower in connection with, arising out of, or
in any way related to the Loan Documents or the transactions contemplated
thereby.  It is agreed that the Arranger shall, in its capacity as such, have no
duties or responsibilities under this Agreement or any other Loan
Document.  Each Lender acknowledges that it has not relied and will not rely on
the Arranger in deciding to enter into this Agreement or any other Loan Document
or in taking or not taking any action.

 

68

 



 

9.11.         Confidentiality.  The Administrative Agent and each Lender agrees
to hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to the Administrative Agent or such Lender provided such
parties have been notified of the confidential nature of such information, (iii)
as provided in Section 12.3(e), (iv) to regulatory officials, (v) to any Person
as requested pursuant to or as required by law, regulation, or legal process,
(vi) to any Person in connection with any legal proceeding to which it is a
party, (vii) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties provided such parties have been notified of the confidential
nature of such information, (viii) to rating agencies if requested or required
by such agencies in connection with a rating relating to the Advances hereunder,
(ix) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, and (x) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this Section 9.11 or (2) becomes available to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender on a non-confidential basis
from a source other than the Borrower.  Without limiting Section 9.4, the
Borrower agrees that the terms of this Section 9.11 shall set forth the entire
agreement between the Borrower and the Administrative Agent and each Lender with
respect to any confidential information previously or hereafter received by the
Administrative Agent or such Lender in connection with this Agreement, and this
Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by the Administrative Agent or any Lender with respect to such
confidential information.

 

9.12.         Nonreliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U) for the repayment
of the Credit Extensions provided for herein.

 

9.13.         Disclosure.  The Borrower and each Lender hereby acknowledge and
agree that U.S. Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

 

9.14.         USA PATRIOT ACT NOTIFICATION.  The following notification is
provided to Borrower pursuant to Section 326 of the PATRIOT Act:

 

Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.

 

69

 



 

ARTICLE X

THE ADMINISTRATIVE AGENT

 

10.1.          Appointment; Nature of Relationship.  U.S. Bank National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article
X.  Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, and (ii)
is a “representative” of the Lenders within the meaning of the term “secured
party” as defined in the Oklahoma Uniform Commercial Code, and (iii) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Loan Documents.  Each
of the Lenders hereby agrees to assert no claim against the Administrative Agent
on any agency theory or any other theory of liability for breach of fiduciary
duty, all of which claims each Lender hereby waives.

 

10.2.          Powers.  The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3.          General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

 

10.4.          No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.

 

70

 



 

10.5.        Action on Instructions of Lenders.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6.        Employment of Administrative Agents and Counsel.  The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

 

10.7.        Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

 

10.8.        Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Pro Rata Shares (disregarding, for the avoidance
of doubt, the exclusion of Defaulting Lenders therein) (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(d) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof.  The obligations of the
Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

 

71

 



 

10.9.       Notice of Event of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders;
provided that, except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.

 

10.10.     Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

 

10.11.     Lender Credit Decision, Legal Representation.  

 

(a)          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender and
based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Arranger or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents. Except for any notice,
report, document or other information expressly required to be furnished to the
Lenders by the Administrative Agent or Arranger hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of the Borrower or any of its
Affiliates that may come into the possession of the Administrative Agent or
Arranger (whether or not in its capacity as Administrative Agent or Arranger) or
any of its Affiliates.

 

(b)          Each Lender further acknowledges that it has had the opportunity to
be represented by legal counsel in connection with its execution of this
Agreement and the other Loan Documents, that it has made its own evaluation of
all applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

 

72

 



 

10.12.         Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, thirty (30) days after the retiring Administrative Agent gives notice
of its intention to resign.  Upon any such resignation, the Required Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders within fifteen (15) days after the
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent.  Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder.  If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders.  No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment.  Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent.  Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents.  After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.  In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.

 

10.13.         Administrative Agent and Arranger Fees.  The Borrower agrees to
pay to the Administrative Agent and the Arranger the fees agreed to by the
Borrower, the Administrative Agent and the Arranger pursuant to any certain
letter agreement between the Administrative Agent and the Borrower (the “Fee
Letter”), or as otherwise agreed from time to time.

 

10.14.         Delegation to Affiliates.  The Borrower and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.

 

10.15.         Execution of Collateral Documents.  The Lenders hereby empower
and authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf the Collateral Documents and all related financing statements and
any financing statements, agreements, documents or instruments as shall be
necessary or appropriate to effect the purposes of the Collateral Documents.

 

10.16.         Collateral Releases.  The Lenders hereby empower and authorize
the Administrative Agent to execute and deliver to the Borrower on their behalf
any agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of Collateral which shall be permitted by the terms hereof
or of any other Loan Document or which shall otherwise have been approved by the
Required Lenders (or, if required by the terms of Section 8.3, all of the
Lenders) in writing.

 

73

 



 

10.17.         Documentation Agent.  Neither any of the Lenders identified in
this Agreement as a “co-agent” nor the Documentation Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.  Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Administrative Agent in Section
10.11.

 

10.18.         No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

ARTICLE XI

SETOFF; RATABLE PAYMENTS

 

11.1.          Setoff.  The Borrower hereby grants each Lender a security
interest in all deposits, credits and deposit accounts (including all account
balances, whether provisional or final and whether or not collected or
available) of the Borrower with such Lender or any Affiliate of such Lender (the
“Deposits”) to secure the Obligations.  In addition to, and without limitation
of, any rights of the Lenders under applicable law, if the Borrower becomes
insolvent, however evidenced, or any Event of Default occurs, Borrower
authorizes each Lender to offset and apply all such Deposits toward the payment
of the Obligations owing to such Lender, whether or not the Obligations, or any
part thereof, shall then be due and regardless of the existence or adequacy of
any collateral, guaranty or any other security, right or remedy available to
such Lender or the Lenders; provided, that in the event that any Defaulting
Lender shall exercise such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuer, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

11.2.          Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral or other protection ratably in proportion to their respective Pro
Rata Shares of the Aggregate Outstanding Credit Exposure.  In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

 

74

 



 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.       Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by participation must be made in compliance
with Section 12.2.  Any attempted assignment or transfer by any party not made
in compliance with this Section 12.1 shall be null and void, unless such
attempted assignment or transfer is treated as a participation in accordance
with the terms of this Agreement.  The parties to this Agreement acknowledge
that clause (ii) of this Section 12.1 relates only to absolute assignments and
this Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3.  The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

12.2.       Participations.

 

(a)          Permitted Participants; Effect.  Any Lender may at any time sell to
one or more entities (“Participants”) participating interests in any Outstanding
Credit Exposure owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents.  In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

 

75

 



 

(b)          Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.

 

(c)          Benefit of Certain Provisions.  The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a
Lender.  The Borrower further agrees that each Participant shall be entitled to
the benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 3.1 or 3.2 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Borrower, and (ii) a
Participant shall not be entitled to receive any greater payment under Section
3.5 than the Lender who sold the participating interest to such Participant
would have received had it retained such interest for its own account (A) except
to the extent such entitlement to receive a greater payment results from a
change in treaty, law or regulation (or any change in the interpretation or
administration thereof by any Governmental Authority) that occurs after the
Participant acquired the applicable participation and (B), in the case of any
Participant that would be a Non-U.S. Lender if it were a Lender, such
Participant agrees to comply with the provisions of Section 3.5 to the same
extent as if it were a Lender (it being understood that the documentation
required under Section 3.5(f) shall be delivered to the participating
Lender).  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in any Outstanding Credit Exposure, any
Note, any Commitment or any other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any Outstanding Credit Exposure, any Note, any Commitment or any other
obligations under the Loan Documents) to any Person except to the extent that
such disclosure is necessary to establish that such Outstanding Credit Exposure,
any Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

76

 



 

12.3.       Assignments.

 

(a)          Permitted Assignments.  Any Lender may at any time assign to one or
more Eligible Assignees (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit C or in such other form reasonably acceptable to the
Administrative Agent as may be agreed to by the parties thereto.  Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate of
a Lender or an Approved Fund shall either be in an amount equal to the entire
applicable Commitment and Outstanding Credit Exposure of the assigning Lender or
(unless each of the Borrower and the Administrative Agent otherwise consents) be
in an aggregate amount not less than $5,000,000.  The amount of the assignment
shall be based on the Commitment or Outstanding Credit Exposure (if the
Commitment has been terminated) subject to the assignment, determined as of the
date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the assignment.

 

(b)          Consents.  The consent of the Borrower shall be required prior to
an assignment becoming effective unless the Purchaser is a Lender, an Affiliate
of a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof.  The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund.  The consent of each of the LC Issuer and the
Swing Line Lender shall be required prior to an assignment of a Revolving
Commitment becoming effective unless the Purchaser is a Lender with a
Commitment.  Any consent required under this Section 12.3(b) shall not be
unreasonably withheld or delayed.

 

(c)          Effect; Assignment Effective Date.  Upon (i) delivery to the
Administrative Agent of an assignment, together with any consents required by
Sections 12.3(a) and 12.3(b), and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment.  The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA.  On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by the Borrower, the Lenders or the Administrative
Agent.  In the case of an assignment covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.3 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.2.  Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3(c), the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its Loans
be evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.

 

77

 



 

(d)          Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in the United
States of America, a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender, and participations of each Lender in Facility LCs,
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and each Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)          Dissemination of Information.  The Borrower authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

 

ARTICLE XIII

NOTICES

 

13.1.       Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i)          if to the Borrower, to it at 4826 Hunt Street, Pryor, Oklahoma
74361, Attention: Keith R. Schroeder, Facsimile: 918-824-4660;

 

(ii)         if to the Administrative Agent, to it at U.S. Bank, 7th &
Washington Streets, SL-MO-T12M, St. Louis, Missouri 63101, Attention: Shawn
Graves, Facsimile: 314-418-3571.  

 

(iii)        if to the LC Issuer or U.S. Bank, to U.S. Bank, 9900 W. 87th
Street, Overland Park, Kansas 66212, Attention: Michael Gloviak, Facsimile:
913-652-5122;

 

(iv)        if to another Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

78

 



 

(b)          Electronic Communications.  Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.

 

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

14.1.          Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

14.2.          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.

 

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1.          CHOICE OF LAW.   THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF
THE STATE OF OKLAHOMA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

79

 



 

15.2.          CONSENT TO JURISDICTION.   THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN OKLAHOMA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS
AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL
PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE LC ISSUER OR
ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT
IN OKLAHOMA.

 

15.3.          WAIVER OF JURY TRIAL.   THE BORROWER, THE ADMINISTRATIVE AGENT,
THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

[Signature Pages Follow]

  

80

 



 

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

  ORCHIDS PAPER PRODUCTS COMPANY,   a Delaware corporation         By: /s/ Keith
R. Schroeder     Keith R. Schroeder     Chief Financial Officer

 

The undersigned hereby agrees to be bound by the terms of those certain
representations, warranties, covenants and other terms set forth in Exhibit H
attached hereto, which by their terms are applicable to Orchids South Carolina:

 

ORCHIDS PAPER PRODUCTS COMPANY



OF SOUTH CAROLINA, a Delaware corporation

 

By: /s/ Keith R. Schroeder     Keith R. Schroeder, Chief Financial Officer  

 

Signature Page to

Second Amended and Restated Credit Agreement

 

 

 



 





  U.S. BANK NATIONAL ASSOCIATION,   as a Lender, as LC Issuer, as Swing Line
Lender and   as Administrative Agent



 



  By: /s/ Michael Gloviak     Michael Gloviak     Assistant Vice President



 

Signature Page to

Second Amended and Restated Credit Agreement

 

 

 



 

  JPMORGAN CHASE BANK, N.A., as a Lender         By: /s/ Kristin Bohanan   Name:
Kristin Bohanan   Title: Commercial Banker

  

Signature Page to

Second Amended and Restated Credit Agreement

 

 

 

  

  SUNTRUST BANK, as a Lender         By: /s/ Lisa Garling   Name: Lisa Garling  
Title: Director

 

Signature Page to

Second Amended and Restated Credit Agreement

 

 

 

  

  FIRST TENNESSEE BANK, as a Lender         By: /s/ Robert Nieman   Name: Robert
Nieman   Title: Senior Vice President

 

Signature Page to

Second Amended and Restated Credit Agreement

 

 

 



 

PRICING SCHEDULE

 

Applicable

Margin

 

Level I

Status

  

Level II

Status

  

Level III

Status

  

Level IV

Status

  

Level V

Status

  Eurocurrency Rate   1.25%   1.50%   1.75%   2.25%   2.50% Base Rate   0.00% 
 0.00%   0.00%   0.00%   0.25%

 

Applicable Fee
Rate  Level I
Status   Level II Status   Level III Status   Level IV Status   Level V Status 
Commitment Fee   0.15%   0.20%   0.25%   0.30%   0.35%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 2.00 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 3.00 to 1.00.

 

“Level IV Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status and (ii) the Leverage Ratio is
less than 3.50 to 1.00.

 

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III or Level IV Status.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials.  Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective from and after the first day of the first
fiscal month immediately following the date on which the delivery of such
Financials is required until the first day of the first fiscal month immediately
following the next such date on which delivery of such Financials of the
Borrower and its Subsidiaries is so required.  If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five (5) days after such Financials are so delivered.  

 

Notwithstanding the foregoing, Level ii Status shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date, and adjustments
to the Status then in effect shall thereafter be effected in accordance with the
preceding paragraph.

 

 

 



